              Case 21-10690-CSS             Doc 71          Filed 05/24/21   Page 1 of 142




   600 N. King Street ● Suite 400                                                      THAD BRACEGIRDLE
   P.O. Box 25130 ● Wilmington, DE 19899                                                    Writer’s Direct Access
   Zip Code For Deliveries 19801                                                                     302-429-4262
                                                                                      tbracegirdle@bayardlaw.com



                                               May 24, 2021
VIA E-FILING

The Honorable Christopher S. Sontchi
U.S. Bankruptcy Court, District of Delaware
824 N. Market Street, 5th Floor
Wilmington, DE 19801

       RE: GVS Portfolio I B, LLC; Case No. 21-10690 (CSS)

Dear Judge Sontchi:

       We write on behalf of GVS Portfolio I B, LLC (“Debtor” or “GVS”) to raise with the
Court efforts by RREF III Storage LLC (“RREF”) to prevent the Debtor from obtaining critical
discovery relevant to the motion to dismiss portion of RREF’s pending Motion for Entry of an
Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the
Automatic Stay [D.I. 8] (the “Motion to Dismiss”).

        As the Debtor explained in opposing RREF’s Motion to Dismiss, it commenced this
Bankruptcy Case, among other reasons, to prevent the imminent evaporation of value threatened
by RREF’s UCC foreclosure sale scheduled for April 12, 2021. See Debtor’s Preliminary
Objection to Portion of RREF III Storage LLC's Motion for Entry of an Order Dismissing the
Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the Automatic Stay [D.I. 53],
¶¶ 45-47. In particular, the facts and circumstances surrounding RREF’s sudden purchase of its
note immediately prior to a scheduled foreclosure sale, and the efforts taken (or not taken) by
RREF and its agent, Jones Lang LaSalle (“JLL”), to promote and manage the UCC foreclosure
sale since then, are central facts to the Debtor’s case in chief opposing the Motion to Dismiss.

        These key facts go to rebutting arguments made by RREF and confirming the Debtor’s
concern that RREF has acted not to maximize value but to seize an opportunity to acquire the 64
self-storage properties held indirectly by GVS. Notably, there was no discovery related to these
matters in the New York state court action and this expedited proceeding is the first time the
parties have engaged in fact discovery, albeit on a limited basis. After the Court scheduled a
hearing on RREF’s Motion for May 26, 2021, Debtor reasonably pared back its requests for
production of documents to include, among other things, documents and communications
relating to RREF’s acquisition of the loan, the April 12, 2021 foreclosure sale, and to documents
supporting the statements in the O’Toole Declaration. See Exhibit A, Debtor’s First Set of
Discovery Requests Directed to RREF III Storage LLC in Connection with its Motion for Entry


www.bayardlaw.com                   Phone: (302) 655-5000              Fax: (302) 658-6395
             Case 21-10690-CSS         Doc 71    Filed 05/24/21     Page 2 of 142


                                                          The Honorable Christopher S. Sontchi
                                                                 In re: GVS Portfolio I B, LLC
                                                                                May 24, 2021
                                                                                        Page 2

of an Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and Granting Relief from
the Automatic Stay; see also Exhibit B, Email from Thad Bracegirdle to Haimavathi Marlier
(May 13, 2021, 17:22 EDT).

           1. Debtor reserves right to recall RREF’s 30(b)(6) witness, given document
              production one business hour prior the deposition.

         To accommodate the May 26, 2021 hearing date, the parties negotiated and agreed to a
highly compressed schedule providing for production of documents on May 19, 2021, followed
by depositions on May 20-21, 2021. In the course of scheduling depositions, counsel for RREF
initially represented that RREF’s Rule 30(b)(6) designee, Michael Winston, was available to
appear on either May 20 or 21, 2021. Subsequently, however – and without explanation –
Debtor’s counsel was informed that Mr. Winston would be made available only on May 20,
2021. Understandably concerned about deposing RREF’s witness the next day after documents
were produced, Debtor agreed to proceed on May 20, 2021 but reserved its right to seek
additional deposition time should it have insufficient time to review and utilize documents RREF
had yet to produce. See Exhibit C, Email from Thad Bracegirdle to Haimavathi Marlier (May
18, 2021, 09:29 EDT).

        Regrettably, RREF did in fact attempt to exploit the compressed discovery schedule to its
benefit (and to Debtor’s prejudice). A few minutes before midnight on May 19, 2021, RREF
produced over 900 documents to Debtor’s counsel, leaving only one business hour before Mr.
Winston’s deposition was scheduled to begin at 10:00 a.m. the following morning. RREF’s
documents were produced in a format that could not be reviewed until they were uploaded into a
e-discovery platform, a process that could not be completed for several hours. While Debtor’s
counsel attempted in good faith to review RREF’s production and identify potential exhibits for
Mr. Winston’s deposition, the Debtor ultimately had no option but to reserve its right to recall
Mr. Winston for additional testimony pending the Debtor’s review of the production. See
Exhibit D, pp. 69:11-15. By contrast, RREF demanded that the Debtor’s Rule 30(b)(6) designee
appear for deposition on May 21, 2021 – the same day of the Section 341 hearing for which the
same witness was required – but then agreed to take the deposition on Saturday, May 22, 2021.
Therefore, RREF had two full days to review the Debtor’s production and, in fact, marked many
of the Debtor’s documents as deposition exhibits.

           2. RREF’s production and the Winston deposition revealed the need for further
              investigation of issues relevant to the May 26 Hearing.

        The day after Mr. Winston was deposed, the Debtor’s counsel identified some critical
deficiencies that require further investigation:

          RREF’s production includes e-mails between TIAA’s and RREF’s counsel reflecting
           that TIAA, in the days immediately before RREF purchased its note, was in the
           process of completing updated appraisals of the collateral and made them available to
           RREF. These new appraisals were not produced by RREF, likely because they
             Case 21-10690-CSS          Doc 71     Filed 05/24/21      Page 3 of 142


                                                             The Honorable Christopher S. Sontchi
                                                                    In re: GVS Portfolio I B, LLC
                                                                                   May 24, 2021
                                                                                           Page 3

           support a much higher valuation than RREF is claiming in this case, even though they
           were obviously responsive to Debtor’s Request for Production No. 2. RREF has
           flatly refused to produce these documents in response to the Debtor’s request. See
           Exhibit E, Email from Haimavathi Marlier to Thad Bracegirdle (May 21, 2021,
           18:44 EDT); see also RREF’s Reponses and Objections to Debtor’s Requests for
           Production, attached hereto as Exhibit F.

          During his deposition, Mr. Winston testified that RREF performed its own internal
           valuation of the storage facility properties before deciding to purchase the note. See
           Exhibit D, pp. 33:4-34:2. None of these appraisals, or communications relating to
           them, were included within RREF’s production, even though they were plainly
           responsive to Debtor’s Request for Production No. 2. Again, RREF has flatly refused
           to produce these or any other additional documents, despite the Debtor’s request. See
           Exhibits E and F.

          Debtor’s Request for Production No. 12 sought documents or communications
           concerning the UCC foreclosure sale scheduled for April 12, 2021. RREF’s
           production included several participation statements from bidders expressing interest
           in earlier foreclosure sales in September 2020 and/or March 2021, but no such
           participation statements for the April 12, 2021 UCC foreclosure sale or other
           evidence related to parties who intended to participate at the sale. The substance of
           this evidence (or its absence) is highly probative of Debtor’s concern that the
           foreclosure process, especially after RREF’s purchase of the note, was not value
           maximizing. RREF has flatly refused to either produce these documents or confirm
           that they do not exist. See Exhibits E and F.

       In view of these significant issues, and consistent with its repeated reservations of rights,
Debtor sought a supplemental deposition of Mr. Winston to ask questions relating to documents
produced by RREF. Like it did in response to Debtor’s other requests, RREF refused to do so.
See Exhibit D, pp. 69:22-70:4, and Exhibit E.

           3. Request for Relief

         As noted above, the discovery that RREF has refused to produce is perhaps the most
critically important to the Debtor in presenting its case on the Motion to Dismiss and RREF has
no reasonable basis upon which to withholding it. The discovery goes to the heart of the state
court foreclosure process after RREF emerged on the scene and the objective value of the
Debtor’s assets. RREF appears to believe that it is not required to participate in discovery
concerning arguments with which it does not agree or to permit an appropriate deposition
following a reasonable document review period. Although the Debtor is using its best efforts
with the minimal discovery period and scope that has been permitted, RREF’s efforts to exploit
the expedited schedule are highly prejudicial to the Debtor’s ability to present its case and
receive a fair hearing in two days’ time.
                Case 21-10690-CSS      Doc 71     Filed 05/24/21    Page 4 of 142


                                                           The Honorable Christopher S. Sontchi
                                                                  In re: GVS Portfolio I B, LLC
                                                                                 May 24, 2021
                                                                                         Page 4

         In light of the upcoming hearing, the Debtor urgently requests that the Court order RREF
to (i) produce the categories of documents identified above (and/or confirm that no such
documents exist, as appropriate), and (ii) produce Mr. Winston for a supplemental deposition,
both in sufficient time to permit the Debtor to use such evidence at the May 26, 2021 hearing.
Counsel for the Debtor are available should the Court wish to discuss these matters further.


                                                    Respectfully submitted,

                                                    /s/ Thad Bracegirdle
                                                    Thad Bracegirdle, Esq.
                                                    Attorney ID No. 3691

TB/ERF/GJF/ bms
Attachments
Doc #24138121
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 5 of 142




                      EXHIBIT A
                Case 21-10690-CSS                Doc 71        Filed 05/24/21         Page 6 of 142




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE


 In re                                                         Chapter 11

 GVS Portfolio I B, LLC,1                                      Case No. 21-10690 (CSS)

                                Debtor.

  DEBTOR’S FIRST SET OF DISCOVERY REQUESTS DIRECTED TO RREF III
STORAGE LLC IN CONNECTION WITH ITS MOTION FOR ENTRY OF AN ORDER
   DISMISSING THE DEBTOR’S CHAPTER 11 CASE WITH PREJUDICE AND
            GRANTING RELIEF FROM THE AUTOMATIC STAY

         Pursuant to Rules 26, 33, 34, and 36 of the Federal Rules of Civil Procedure, as

incorporated by Rules 7026, 7033, 7034, and 7036 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”) and made applicable to this proceeding pursuant to Bankruptcy Rule

9014(c), GVS Portfolio I B, LLC, as debtor and debtor in possession (the “Debtor”), hereby

propounds the following interrogatories (“Interrogatories”) and requests for production of

documents (“Requests for Production”) (each, a “Request” and collectively, the “Discovery

Requests”) upon RREF III Storage LLC (“RREF”) in connection with RREF’s Motion for Entry

of an Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and Granting Relief from

the Automatic Stay [D.I. 8] (the “Motion”). The documents requested shall be produced at the

offices of Bayard, P.A., Attn: Erin R. Fay, no later than 5:00 p.m. (ET) on June 1, 2021, or such

other date and time as the parties may agree or as ordered by the Court.




1 The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s federal tax identification number,
is as follows: GVS Portfolio I B, LLC (7171). The mailing address for the Debtor, solely for purposes of notices and
communications, is: 814 Lavaca Street, Austin, TX 78701.
               Case 21-10690-CSS           Doc 71       Filed 05/24/21   Page 7 of 142




                                           DEFINITIONS

          1.    “Communication,” whether capitalized or not, shall mean the transmittal of

information (in the form of facts, ideas, inquiries or otherwise), including but not limited to

Documents.

          2.    “Concerning,” whether capitalized or not, shall mean relating to, referring to,

describing, evidencing, or constituting.

          3.    “Debtor” shall mean, individually and collectively, debtor GVS Portfolio I B, LLC

and its affiliates, parents, subsidiaries, officers, managers, agents, representatives, employees,

attorneys, assigns, predecessors in interest or any other person acting or purporting to act on its

behalf.

          4.    “Document,” whether capitalized or not, is defined to be synonymous in meaning

and equal in scope to the use of this term in Federal Rule of Civil Procedure 34(a), and shall include

therefore, without limitation, any recording of information in whatever form, including but not

limited to memoranda, correspondence, e-mails, personal notes, spreadsheets, databases, work

papers, telephone logs, text messages, calendars, plan books, diaries, journals and daily records of

activity, drawings, graphs, charts, maps, photographs, video and/or audio recordings and other data

compilations from which information can be obtained or translated (with or without the use of

detection devices), including electronic files, records, and archives. For purpose of these Requests,

a Document which is a copy of another Document is intended to be separately requested if the

copy differs in any way by virtue of any changes, additions, redactions, annotations, or recipients.

          5.    “JLL” shall mean, individually and collectively, Jones Lang LaSalle Inc. and its

affiliates, parents, subsidiaries, officers, managers, agents, representatives, employees, attorneys,

assigns, predecessors in interest or any other person acting or purporting to act on its behalf.



                                                    2
              Case 21-10690-CSS        Doc 71        Filed 05/24/21   Page 8 of 142




        6.      “Movant” or “RREF” shall mean, individually and collectively, movant RREF III

Storage LLC and its affiliates, parents, subsidiaries, officers, managers, agents, representatives,

employees, attorneys, assigns, predecessors in interest or any other person acting or purporting to

act on its behalf.

        7.      “Motion” shall mean the RREF’s Motion for Entry of an Order Dismissing the

Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the Automatic Stay, filed in

the above-captioned action on April 26, 2021 (D.I. 8).

        8.      “O’Toole Declaration” shall mean the Declaration of Richard L. O’Toole, dated

April 26, 2021, filed in support of the Motion (D.I. 9). Any capitalized terms not specifically

defined herein shall have the meanings ascribed to them in the O’Toole Declaration.

        9.      “SROA” shall mean, individually and collectively, SROA Capital, LLC (d/b/a

Storage Rentals of America) and its affiliates, parents, subsidiaries, officers, managers, agents,

representatives, employees, attorneys, assigns, predecessors in interest or any other person acting

or purporting to act on its behalf.

        10.     “TIAA” shall mean, individually and collectively, Teachers Annuity Association

of America and its affiliates, parents, subsidiaries, officers, managers, agents, representatives,

employees, attorneys, assigns, predecessors in interest or any other person acting or purporting to

act on its behalf.

                                       INSTRUCTIONS

        In construing these Discovery Requests, the following instructions shall apply:

        1.      Each Interrogatory should be construed independently and not with reference to

any other Interrogatory for the purposes of limitation. Each Interrogatory should be responded to

fully and to the extent not covered by another Interrogatory.



                                                 3
              Case 21-10690-CSS           Doc 71       Filed 05/24/21   Page 9 of 142




       2.        When an Interrogatory asks for specific information, such as a date, and the specific

information requested is not known to you, such Interrogatory shall be deemed to ask (a) to

approximate the information requested as well as possible, provided that the response indicates

that the information being provided is an approximation or is incomplete in certain respects, and

(b) to describe all efforts made by you to obtain the information necessary to answer the

interrogatory.

       3.        When an Interrogatory directs you to identify the basis or bases for a defense,

contention, allegation or statement, the response to that Interrogatory must identify, at a minimum,

the following: (a) all facts, documents, communications and/or legal theories relied upon by you

in support of the defense, contention, allegation or statement; and (b) all persons having knowledge

of the facts, documents, communications and/or legal theories relied upon by you in support of the

defense, contention, allegation or statement.

       4.        You are requested to produce for inspection and copying all responsive documents

and things in your possession, custody and control, including all documents and things in the

possession, custody or control of any parent, subsidiary, affiliate, partner, or manager and each of

their respective officers, directors, employees, agents, attorneys, accountants, financial advisors,

representatives, or other persons acting, or who have acted, on your behalf.

       5.        You are requested to produce responsive documents and things either as they are

kept in the ordinary course of business or organized and labeled to correspond with the Requests

for Production. All documents that are physically attached to each other shall be produced in that

form. Documents that are segregated or separated from other documents, whether by inclusion

and binders, files or sub-files, or by the use of dividers, tabs or any other method, shall be produced




                                                   4
             Case 21-10690-CSS         Doc 71      Filed 05/24/21     Page 10 of 142




in that form. Documents are to be produced in their entirety without redaction, with the exception

of redactions permitted by Instruction No. 9 below.

       6.      More than one Request may ask for the same document or communication. The

presence of such duplication is not to be interpreted to narrow or limit the interpretation placed

upon each individual Request. Where a document or communication is requested in more than

one Request, only one copy of it shall be produced.

       7.      As to any Request for which no responsive documents exist, please so state by

referring to the specific paragraph of the Request, and state whether any documents once existed,

but have since been lost or destroyed, and the circumstances surrounding the loss or destruction of

such documents.

       8.      If any document or any portion thereof responsive to any Request for Production

has been discarded, destroyed, or redacted in whole or part, you are requested to produce the

following information: (a) the date the document was discarded or destroyed; (b) the reason(s) the

document was discarded or destroyed; (c) the person(s) who discarded or destroyed the documents;

and (d) where the document was maintained prior to its destruction.

       9.      If any information requested herein is withheld under claim of privilege, or is not

provided for whatever reason, you are requested at the time of responding to these Requests for

Production to (a) describe in detail the claim of privilege or other reason used to withhold the

information and (b) identify all information by date and subject matter, without disclosing its

contents, in a manner sufficient to allow it to be described to the Court for ruling on the privilege

or other reason asserted. You are further requested to provide all requested information that is not

subject to a claim of privilege or other reason for nonproduction by excising or otherwise




                                                 5
             Case 21-10690-CSS          Doc 71     Filed 05/24/21     Page 11 of 142




protecting the portions for which a privilege is asserted, if such a technique does not result in

disclosing the contents of the portions for which some privilege is asserted.

       10.     All non-electronic documents produced and all electronic documents produced via

a portable data storage device shall be delivered to Bayard, P.A., 600 N. King Street, Suite 400,

Wilmington, DE 19801, Attention: Erin R. Fay, Esq. To the extent documents concerning these

Requests for Production are to be sent by electronic mail, please send such documents to

efay@bayardlaw.com.

       11.     To the fullest extent permitted by the Federal Rules of Civil Procedure, these

Requests are continuing in nature so as to require you to produce additional documents falling

within the scope of these Requests for Production if you discover or obtain possession, custody or

control of such documents after the initial production is made until the time of trial.

       12.     The Debtor reserves its right to serve supplemental and/or additional Requests.

       13.     The applicable time period for each request is December 1, 2019 to the present,

unless otherwise indicated.

                                     INTERROGATORIES

       1.      Identify all persons Movant intends to offer as a fact witness at any hearing on the

Motion and, for each person identified, describe the subject matter of such person’s expected

testimony.

       RESPONSE:




       2.      Identify all persons Movant intends to offer as an expert witness at any hearing on

the Motion and, for each person identified, describe: (a) the subject matter of such person’s



                                                  6
             Case 21-10690-CSS         Doc 71      Filed 05/24/21     Page 12 of 142




expected testimony; (b) the substance of the facts and opinions on which such person is expected

to testify; (c) the grounds for each opinion on which such person is expected to testify; and (d) all

other information required to be disclosed under Fed. R. Civ. P. 26(a)(2).

       RESPONSE:




       3.      Identify all documents Movant intends to offer as evidence at the hearing on the

Motion.

       RESPONSE:




       4.      Identify all persons with knowledge concerning the circumstances or transaction(s)

by which, as stated in Paragraph 7 of the O’Toole Declaration, “RREF purchased the Mezz 2 Loan

or March 8, 2021, and TIAA assigned RREF all of the rights flowing from the Mezz 2 Loan

Documents.”

       RESPONSE:




       5.      Identify all persons with knowledge concerning the negotiations or circumstances

leading to the execution of the Mezzanine Assignment and Assumption Agreement between RREF

and TIAA and attached as Exhibit 13 to the O’Toole Declaration.

       RESPONSE:




                                                 7
              Case 21-10690-CSS         Doc 71     Filed 05/24/21   Page 13 of 142




       6.      Identify all persons with knowledge concerning the fair market value of the

collateral pledged to secure the Mezz 2 Loan (as defined in Paragraph 6 of the O’Toole

Declaration), including but not limited to knowledge concerning offers to purchase, indications of

interest to purchase, valuations, or appraisals.

       RESPONSE:




       7.      Identify all persons with knowledge concerning fair market value of Debtor’s

assets, including but not limited to knowledge concerning valuations or appraisals.

       RESPONSE:




       8.      Identify all persons with knowledge concerning the fair market value of the

Properties (as defined in Paragraph 11 of the O’Toole Declaration), including but not limited to

knowledge concerning offers to purchase, indications of interest to purchase, valuations or

appraisals.

       RESPONSE:




       9.      Identify all persons with knowledge of proposed or actual efforts to foreclose upon,

sell or otherwise transfer Debtor’s assets (including but not limited to the UCC foreclosure sales

referenced in the O’Toole Declaration).



                                                   8
               Case 21-10690-CSS        Doc 71    Filed 05/24/21     Page 14 of 142




       RESPONSE:




       10.      Identify all “[c]reditors of these non-debtor subsidiary entities,” as referenced in

Paragraph 40 of the O’Toole Declaration, that have “take[n] action to enforce their rights against

these non-debtor entities.”

       RESPONSE:




       11.      Identify all “claims that unsecured creditors may have against the Mortgage

Borrowers or Mezz 1 Borrower,” as referenced in Paragraph 44 of the O’Toole Declaration, and

the value of each claim identified.

       RESPONSE:




       12.      Identify all “state tax liens and mechanics’ liens that encumber the portfolio,” as

referenced in Paragraph 44 of the O’Toole Declaration, and the value of each lien identified.

       RESPONSE:




                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.       To the extent not attached to the O’Toole Declaration as Exhibits 1-25, all

documents referenced in the O’Toole Declaration and/or supporting any statements in the O’Toole

Declaration.
                                                 9
            Case 21-10690-CSS         Doc 71     Filed 05/24/21     Page 15 of 142




       2.      All documents and communications concerning the circumstances or transaction(s)

by which, as stated in Paragraph 7 of the O’Toole Declaration, “RREF purchased the Mezz 2 Loan

or March 8, 2021, and TIAA assigned RREF all of the rights flowing from the Mezz 2 Loan

Documents.”

       3.      All documents and communications concerning the negotiations or circumstances

leading to the execution of the Mezzanine Assignment and Assumption Agreement between RREF

and TIAA and attached as Exhibit 13 to the O’Toole Declaration.

       4.      All documents or records concerning the Mezz 2 Loan transferred from TIAA to

RREF in connection with and/or pursuant to RREF’s purchase and assumption of the Mezz 2 Loan

from TIAA, including but not limited to the “loan file.”

       5.      All documents supporting or concerning the statement, in Paragraph 27 of the

O’Toole Declaration, that “on December 6, 2019, the Debtor failed to make its monthly Debt

Service payment under the Mezz 2 Loan Agreement.”

       6.      Documents sufficient to prove the calculations of principal, accrued interest, late

payment charges, protective advances, and costs and expenses related to enforcement of the Mezz

2 Loan stated in Paragraph 30 of the O’Toole Declaration.

       7.      All documents supporting or concerning the statement, in Paragraph 33 of the

O’Toole Declaration, that “despite TIAA’s repeated demands [that the Debtor appoint a “Qualified

Manager” to replace the Property Manager], the Debtor failed to do so.”

       8.      All documents supporting or concerning the statement, in Paragraph 34 of the

O’Toole Declaration, that “RREF … cannot perform the required repairs until a foreclosure

occurs.”




                                                10
             Case 21-10690-CSS         Doc 71     Filed 05/24/21    Page 16 of 142




       9.      All documents or communications concerning the UCC foreclosure sale scheduled

for September 3, 2020, as referenced in Paragraph 35 of the O’Toole Declaration, including but

not limited to any registration documents concerning the UCC foreclosure sale and documents or

communications identifying potential or actual bidders participating in the UCC foreclosure sale.

       10.     All documents or communications concerning the negotiation or circumstances

leading to the execution of the Sale Stipulation, as referenced in Paragraph 36 of, and attached as

Exhibit 21 to, the O’Toole Declaration.

       11.     All documents or communications concerning the UCC foreclosure sale

rescheduled for March 10, 2021, as referenced in Paragraph 36 of the O’Toole Declaration,

including but not limited to any registration documents concerning the UCC foreclosure sale and

documents or communications identifying potential or actual bidders participating in the UCC

foreclosure sale.

       12.     All documents or communications concerning the UCC foreclosure sale

rescheduled for April 12, 2021, as referenced in Paragraph 38 of the O’Toole Declaration,

including but not limited to any registration documents concerning the UCC foreclosure sale and

documents or communications identifying potential or actual bidders participating in the UCC

foreclosure sale.

       13.     All documents and communications concerning whether and/or when, as stated in

Paragraph 40 of the O’Toole Declaration, “[c]reditors of these non-debtor subsidiary entities” have

taken or intend to “take action to enforce their rights against these non-debtor entities that will

harm the value of the estate to RREF’s detriment.”

       14.     All documents and communications, regardless of date, concerning the fair market

value of the collateral pledged to secure the Mezz 2 Loan (as defined in Paragraph 6 of the O’Toole



                                                11
                Case 21-10690-CSS       Doc 71      Filed 05/24/21     Page 17 of 142




Declaration), including but not limited to offers to purchase, indications of interest to purchase,

valuations, or appraisals conducted by any person.

          15.    All documents and communications, regardless of date, concerning the fair market

value of Debtor’s assets, including but not limited to valuations or appraisals conducted by any

person.

          16.    All documents and communications, regardless of date, concerning the fair market

value of the Properties (as defined in Paragraph 11 of the O’Toole Declaration), including but not

limited to offers to purchase, indications of interest to purchase, valuations or appraisals conducted

by any person.

          17.    All documents supporting or concerning the statement, in Paragraph 44 of the

O’Toole Declaration, that “the portfolio of 64 self-storage facilities is worth approximately $325

million and likely does not account for claims that unsecured creditors may have against the

Mortgage Borrowers or Mezz 1 Borrower … of the imposition of fees, costs, default interest, and

other penalties in favor of the Senior Lenders.”

          18.    All documents concerning the “certain state tax liens and mechanics’ liens that

encumber the portfolio, and … exceed $1.5 million,” as stated in Paragraph 44 of the O’Toole

Declaration.

          19.    All communications between or among RREF, TIAA, SROA and/or JLL

concerning: (a) Debtor; (b) the Properties (as defined in Paragraph 11 of the O’Toole Declaration);

(c) the Mezz 2 Loan (as defined in Paragraph 6 of the O’Toole Declaration); and/or (d) any

proposed or actual efforts to foreclose upon, sell or otherwise transfer Debtor’s assets (including

but not limited to the UCC foreclosure sales referenced in the O’Toole Declaration).




                                                   12
             Case 21-10690-CSS         Doc 71    Filed 05/24/21     Page 18 of 142




       20.     To the extent not responsive to other requests, all documents upon which RREF

intends to rely in support of the Motion and/or which RREF intends to offer as evidence at any

hearing on the Motion.

       21.     To the extent not responsive to other requests, all documents provided to and/or

relied upon by any person Movant intends to offer as an expert witness at any hearing on the

Motion.

       22.     To the extent not responsive to other requests, all documents identified in response

to the foregoing interrogatories.

 Dated: May 7, 2021
        Wilmington, Delaware                 BAYARD, P.A.

                                             /s/ Erin R. Fay
                                             Neil B. Glassman (No. 2087)
                                             Erin R. Fay (No. 5268)
                                             Gregory J. Flasser (No. 6154)
                                             600 N. King Street, Suite 400
                                             Wilmington, Delaware 19801
                                             Phone: (302) 655-5000
                                             Email: nglassman@bayardlaw.com
                                                     efay@bayardlaw.com
                                                     gflasser@bayardlaw.com

                                             Proposed Counsel for the Debtor and
                                             Debtor in Possession




                                                13
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 19 of 142




                      EXHIBIT B
                        Case 21-10690-CSS        Doc 71         Filed 05/24/21    Page 20 of 142


Greg Flasser

From:                             Thad Bracegirdle
Sent:                             Thursday, May 13, 2021 5:22 PM
To:                               Marlier, Haimavathi V.; Erin Fay; Neil Glassman; Daniel N. Brogan
Cc:                               Peck, James M.; Foudy, Theresa A.; Haims, Joel C.; Lightner, Mark Alexander; Minuti,
                                  Mark; DiSabatino, Monique Bair; Greg Flasser
Subject:                          RE: In re GVS Portfolio I B, LLC


Haima – Thanks for your patience. Debtor’s response to your proposed schedule is below. As you and I discussed this
afternoon, the feasibility of meeting these proposed deadlines assumes that the parties agree (1) preparing and
exchanging privilege logs will not be required, and (2) all interrogatories will be withdrawn for the purposes of the
motion to dismiss. I understand that you and your client will have to consider and decide whether to agree to these two
points. Of course, any agreements on pre-hearing discovery concerning the motion to dismiss will not bind any party
with respect to future discovery and the parties will reserve all rights in that regard.

May 17: Written responses and objections to RFPs due
May 18: Written responses to requests for admission due; parties disclose witnesses for hearing
May 19: Document productions due (including any documents parties intend to use as exhibits at hearing); Debtor files
response to Motion to Dismiss
May 20-21: Depositions (including witnesses to be called at hearing)
May 24: RREF files reply in support of Motion to Dismiss
May 25, by 12:00 noon: Parties exchange witness lists and exhibit list (or alternatively submit joint exhibit list)

Rather than withdraw and serve new discovery, Debtor narrows its interrogatories and document requests for purposes
of the Motion to Dismiss to the following (previously served on May 7):

Interrogatories No. 1, 2, 3, 10, 11, 12 (which would be withdrawn if both sides agree)
Document Requests No. 1, 2, 9, 11, 12, 19 (limited to communications between RREF and SROA), 20, 21, 22

Again, Debtor’s proposal to narrow discovery at this stage of the proceeding is without prejudice to renewing and/or
supplementing the requests in the future.

Unfortunately, Neil, Erin and I are unable to get together on a meet and confer call this evening. We propose meeting
and conferring at 10:30 am tomorrow morning if that will work for your team.

Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Thursday, May 13, 2021 4:34 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair

                                                            1
                         Case 21-10690-CSS         Doc 71       Filed 05/24/21   Page 21 of 142
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

Erin, thank you for your email. (And Thad, thank you for your phone call of 1:30pm today. We are awaiting your email
regarding that discussion, which you said you would send.)

We think it is important that we meet and confer today to resolve the schedule. What time is your team available?

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Erin Fay <EFay@bayardlaw.com>
Sent: Wednesday, May 12, 2021 11:06 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email




Haima,

We are discussing your requests sent this evening and scheduling with our client and will be back in touch on a meet and
confer.

Regards,

Erin

Erin R. Fay
Director
BAYARD, P.A.
Direct: +1 302-429-4242 | Mobile +1 302-290-2521
efay@bayardlaw.com
My Bio | V-Card | LinkedIn


From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Wednesday, May 12, 2021 4:42 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
                                                            2
                        Case 21-10690-CSS           Doc 71         Filed 05/24/21   Page 22 of 142
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: In re GVS Portfolio I B, LLC


CAUTION EXTERNAL

Hi Erin,

In light of the outcome of today’s hearing, we will withdraw the discovery served on GVS Portfolio I B, LLC (“Debtor”) on
April 30, 2021, specifically:

          RREF III Storage LLC’s First Set of Discovery Requests Directed to Debtor in Connection with its Motion for Entry
           of an Order Dismissing the Debtor’s Chapter II Case with Prejudice and Granting Relief from the Automatic Stay;
           and
          Notice of 30(b)(6) Deposition Directed to Debtor.

Shortly, our local counsel Saul Ewing will serve and notice RREF’s revised discovery, which is narrowly targeted to
information relevant to RREF’s motion to dismiss alone. As whether the Debtor had a good faith basis for filing its
petition is the only issue that will be determined at the May 26 hearing, it is our position that Debtor should need little
to no discovery from RREF or third parties.

Working back from the May 26 hearing date, we propose the following schedule:

May 14:            Written responses and objections to RFPs due
May 17:            Debtor’s Objection to the Motion to Dismiss due
May 18:            Written responses to interrogatories and requests for admission due
May 19:            Document productions due
May 20-21:         Depositions (including witnesses to be called at hearing)
May 24:            RREF Reply in Support of Motion to Dismiss due
May 24:            Parties exchange witness and exhibit lists

Are you available to meet and confer later today or tomorrow morning?

Regards,

Haima



HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
                                                               3
                        Case 21-10690-CSS              Doc 71          Filed 05/24/21      Page 23 of 142
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                                   4
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 24 of 142




                      EXHIBIT C
                        Case 21-10690-CSS         Doc 71         Filed 05/24/21   Page 25 of 142


Greg Flasser

From:                             Thad Bracegirdle
Sent:                             Tuesday, May 18, 2021 9:29 PM
To:                               Marlier, Haimavathi V.; Erin Fay; Greg Flasser; Daniel N. Brogan; Neil Glassman
Cc:                               Peck, James M.; Foudy, Theresa A.; Haims, Joel C.; Lightner, Mark Alexander; Minuti,
                                  Mark; DiSabatino, Monique Bair
Subject:                          RE: In re GVS Portfolio I B, LLC


Haima – Thank you for following up. We will send you details regarding the deposition logistics and document
transmission by 5:00 pm tomorrow as requested. As you are aware, document productions are not being made until
tomorrow and we reserve all rights regarding starting a deposition the following day. I understood from our call this
morning that Mr. Winston was available both Thursday and Friday, but if he is now available only on Thursday we will
plan accordingly with that reservation of rights.

We intend on Alan Tantleff being the Debtor’s Rule 30(b)(6) witness and calling Mr. Tantleff at trial. As we have not
seen your document production or your reply brief, we reserve all rights to call or introduce testimony from (i) any
witnesses called by RREF; (ii) any witnesses necessary to authenticate documentary evidence, whether or not previously
identified; (iii) any witnesses necessary to rebut assertions or arguments made in RREF’s to-be-filed reply, whether or
not previously identified; and (iv) any witnesses necessary for impeachment or rebuttal purposes, whether or not
previously identified. Mr. Tantleff will also be testifying at the previously scheduled section 341 meeting held by the
Office of the United States Trustee on May 21 (Friday). As we do not believe that depositions should be dual tracked in
this matter, we propose that Mr. Tantleff be deposed on Monday.

We further reserve all rights related to SROA, its alleged nonparty status, the relevance of the information it would
produce, and its unwillingness to participate in discovery.

Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Tuesday, May 18, 2021 9:17 PM
To: Erin Fay <EFay@bayardlaw.com>; Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Greg Flasser
<GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

As you know, the parties agreed to take depositions on Thursday and Friday. It is now Tuesday after 9pm and we are still
waiting to hear from you as to who we are deposing and when we are deposing them. We need to know who your
30(b)(6) witness is and who you will put on at the hearing so that we can take care of deposition logistics and planning.

Regards,

                                                             1
                      Case 21-10690-CSS           Doc 71         Filed 05/24/21    Page 26 of 142
Haima

From: Marlier, Haimavathi V.
Sent: Tuesday, May 18, 2021 9:53 AM
To: 'Erin Fay' <EFay@bayardlaw.com>; Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Greg Flasser
<GFlasser@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

To recap my conversations with Thad of this morning, due to scheduling conflicts, Michael Winston will be RREF’s
30(b)(6) witness. Michael will be available on Thursday for his deposition. RREF will not call Richard O’Toole as a witness
at the hearing. Accordingly, RREF will not be producing Richard O’Toole for deposition. Please send us virtual deposition
information/logistics, including how you will provide exhibit copies for Michael to use during the deposition, by 5pm
tomorrow (May 19).

I understand from Thad that Natin Paul is likely to be GVS’s 30(b)(6) witness. We ask that you please confirm this, and
identify of any other witnesses you may call at the hearing, by 5pm today (May 18) so that we can arrange for a court
reporter and mailing of exhibits.

As Thad and I discussed on Sunday and again this morning, SROA is not a party to the bankruptcy proceeding. Any
information SROA has is not relevant to the narrow question to be decided at the May 26 hearing and imposes a huge
burden on a third party. SROA will object to the discovery requests within the time allotted by FRCP 45. For efficiency’s
sake, we ask that you withdraw the discovery to SROA, reserving your right to re-serve should the bankruptcy
proceeding not be dismissed.

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Erin Fay <EFay@bayardlaw.com>
Sent: Monday, May 17, 2021 6:26 PM
To: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>; Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Cc: Marlier, Haimavathi V. <HMarlier@mofo.com>; Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A.
<TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti,
Mark <Mark.Minuti@saul.com>; Neil Glassman <NGlassman@bayardlaw.com>; Daniel N. Brogan
<DBrogan@bayardlaw.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC



                                                             2
                         Case 21-10690-CSS         Doc 71       Filed 05/24/21    Page 27 of 142

External Email



Hi Monique,

We are endeavoring to get you comments tomorrow in advance of Wednesday’s productions. If the order takes longer
to get entered, we can stipulate to confidentiality per the local rules.

Best,

Erin

Erin R. Fay
Director
BAYARD, P.A.
Direct: +1 302-429-4242 | Mobile +1 302-290-2521
efay@bayardlaw.com
My Bio | V-Card | LinkedIn


From: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Sent: Monday, May 17, 2021 2:02 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Cc: Marlier, Haimavathi V. <HMarlier@mofo.com>; Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A.
<TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>; Lightner, Mark Alexander <MLightner@mofo.com>; Minuti,
Mark <Mark.Minuti@saul.com>; Neil Glassman <NGlassman@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>;
Daniel N. Brogan <DBrogan@bayardlaw.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


Hi Thad,

Just wanted to touch base to see if there are any questions or comments regarding the attached.

Thank you,
Monique


MONIQUE BAIR DISABATINO | SAUL EWING ARNSTEIN & LEHR LLP | 302.421.6806

From: DiSabatino, Monique Bair <Monique.DiSabatino@saul.com>
Sent: Friday, May 14, 2021 5:58 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay
<EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; Greg Flasser
<GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Hi Thad,

Attached you will find the draft protective order. Please let us know if you have any comments.

Many thanks,
Monique

                                                            3
                        Case 21-10690-CSS         Doc 71         Filed 05/24/21   Page 28 of 142


MONIQUE BAIR DISABATINO | SAUL EWING ARNSTEIN & LEHR LLP | 302.421.6806

From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Friday, May 14, 2021 5:21 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

**EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider carefully before
responding or clicking links/attachments.


Thanks, Haima. As for the requested information, I anticipate that Debtor will narrow the requested deposition topics
identified in RREF’s Rule 30(b)(6) Notice and the SROA subpoena to the following:

RREF Rule 30(b)(6): Topics 2 through 12, 16 through 18
SROA: Topics 1, 5 and 6

This remains subject to our client’s input and approval, but for the sake of expediency I am providing this tentative
information as requested. We’ll look forward to receiving a draft protective order for our review.

Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Friday, May 14, 2021 2:02 PM
To: Thad Bracegirdle <tbracegirdle@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Bayard team,

Thank you for the call this morning. The parties have agreed to the schedule below:

May 17:            Written responses and objections to RFPs due
May 17:            Debtor’s Objection to the Motion to Dismiss due
May 18:            Written responses to interrogatories and requests for admission due; parties to identify witnesses who
will be called at the hearing
May 19:            Document productions due; categorical privilege logs due
May 20-21:         Depositions (including witnesses to be called at hearing)
May 21:            RREF Reply in Support of Motion to Dismiss due
                                                             4
                       Case 21-10690-CSS         Doc 71         Filed 05/24/21   Page 29 of 142
May 24 (noon): Parties exchange witness and exhibit lists
May 25 (noon: Parties exchange objections to witness and exhibit lists and identify joint exhibits

The parties agreed to exchange categorical privilege logs. I have included a May 19 date above for that.

You agreed to let us know narrowed topics for the FRCP 30(b)(6) deposition of RREF. Please send us those topics today,
thank you. Please also advise us whether your narrowed discovery applies to your subpoena to SROA, leaving only
requests 1 and 5.

The parties agreed to produce documents pursuant to a protective order. We will send you a draft in advance of the
May 19 production date.

Regards, and thanks,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Marlier, Haimavathi V.
Sent: Thursday, May 13, 2021 7:16 PM
To: 'Thad Bracegirdle' <tbracegirdle@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC

Thad,

Thank you for your email. We can meet and confer tomorrow at 10:30. Would you please send an invite? As to your
proposal, we believe that the parties should exchange categorical privilege logs, which will obviate the need to log
individual documents while describing categories of documents withheld as privileged with sufficient description of
subject matter and recipients by category to assess whether they would appear to be privileged. Further, we cannot
agree to withdraw interrogatories. We have served Debtor with narrow interrogatories tailored to motion to dismiss
issues.

We can discuss the schedule during the meet and confer. In addition, it would be useful to discuss tomorrow whether
you plan on narrowing your FRCP 30(b)(6) deposition topics; and whether you plan on presenting direct testimony live at
the hearing, or prepare written declarations to serve as direct testimony.

We look forward to a productive discussion.

Regards,

                                                            5
                      Case 21-10690-CSS          Doc 71        Filed 05/24/21   Page 30 of 142
Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Thursday, May 13, 2021 5:22 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Erin Fay <EFay@bayardlaw.com>; Neil Glassman
<NGlassman@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email



Haima – Thanks for your patience. Debtor’s response to your proposed schedule is below. As you and I discussed this
afternoon, the feasibility of meeting these proposed deadlines assumes that the parties agree (1) preparing and
exchanging privilege logs will not be required, and (2) all interrogatories will be withdrawn for the purposes of the
motion to dismiss. I understand that you and your client will have to consider and decide whether to agree to these two
points. Of course, any agreements on pre-hearing discovery concerning the motion to dismiss will not bind any party
with respect to future discovery and the parties will reserve all rights in that regard.

May 17: Written responses and objections to RFPs due
May 18: Written responses to requests for admission due; parties disclose witnesses for hearing
May 19: Document productions due (including any documents parties intend to use as exhibits at hearing); Debtor files
response to Motion to Dismiss
May 20-21: Depositions (including witnesses to be called at hearing)
May 24: RREF files reply in support of Motion to Dismiss
May 25, by 12:00 noon: Parties exchange witness lists and exhibit list (or alternatively submit joint exhibit list)

Rather than withdraw and serve new discovery, Debtor narrows its interrogatories and document requests for purposes
of the Motion to Dismiss to the following (previously served on May 7):

Interrogatories No. 1, 2, 3, 10, 11, 12 (which would be withdrawn if both sides agree)
Document Requests No. 1, 2, 9, 11, 12, 19 (limited to communications between RREF and SROA), 20, 21, 22

Again, Debtor’s proposal to narrow discovery at this stage of the proceeding is without prejudice to renewing and/or
supplementing the requests in the future.

Unfortunately, Neil, Erin and I are unable to get together on a meet and confer call this evening. We propose meeting
and conferring at 10:30 am tomorrow morning if that will work for your team.
                                                           6
                        Case 21-10690-CSS        Doc 71        Filed 05/24/21   Page 31 of 142


Best,

Thad J. Bracegirdle
Director
BAYARD, P.A.
+1 302-429-4262
tbracegirdle@bayardlaw.com




From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Thursday, May 13, 2021 4:34 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC

Erin, thank you for your email. (And Thad, thank you for your phone call of 1:30pm today. We are awaiting your email
regarding that discussion, which you said you would send.)

We think it is important that we meet and confer today to resolve the schedule. What time is your team available?

Regards,

Haima


HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Erin Fay <EFay@bayardlaw.com>
Sent: Wednesday, May 12, 2021 11:06 PM
To: Marlier, Haimavathi V. <HMarlier@mofo.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: RE: In re GVS Portfolio I B, LLC


External Email




Haima,


                                                           7
                         Case 21-10690-CSS          Doc 71         Filed 05/24/21   Page 32 of 142
We are discussing your requests sent this evening and scheduling with our client and will be back in touch on a meet and
confer.

Regards,

Erin

Erin R. Fay
Director
BAYARD, P.A.
Direct: +1 302-429-4242 | Mobile +1 302-290-2521
efay@bayardlaw.com
My Bio | V-Card | LinkedIn


From: Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent: Wednesday, May 12, 2021 4:42 PM
To: Erin Fay <EFay@bayardlaw.com>; Neil Glassman <NGlassman@bayardlaw.com>; Thad Bracegirdle
<tbracegirdle@bayardlaw.com>; Daniel N. Brogan <DBrogan@bayardlaw.com>
Cc: Peck, James M. <JPeck@mofo.com>; Foudy, Theresa A. <TFoudy@mofo.com>; Haims, Joel C. <JHaims@mofo.com>;
Lightner, Mark Alexander <MLightner@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Subject: In re GVS Portfolio I B, LLC


CAUTION EXTERNAL

Hi Erin,

In light of the outcome of today’s hearing, we will withdraw the discovery served on GVS Portfolio I B, LLC (“Debtor”) on
April 30, 2021, specifically:

          RREF III Storage LLC’s First Set of Discovery Requests Directed to Debtor in Connection with its Motion for Entry
           of an Order Dismissing the Debtor’s Chapter II Case with Prejudice and Granting Relief from the Automatic Stay;
           and
          Notice of 30(b)(6) Deposition Directed to Debtor.

Shortly, our local counsel Saul Ewing will serve and notice RREF’s revised discovery, which is narrowly targeted to
information relevant to RREF’s motion to dismiss alone. As whether the Debtor had a good faith basis for filing its
petition is the only issue that will be determined at the May 26 hearing, it is our position that Debtor should need little
to no discovery from RREF or third parties.

Working back from the May 26 hearing date, we propose the following schedule:

May 14:             Written responses and objections to RFPs due
May 17:             Debtor’s Objection to the Motion to Dismiss due
May 18:             Written responses to interrogatories and requests for admission due
May 19:             Document productions due
May 20-21:          Depositions (including witnesses to be called at hearing)
May 24:             RREF Reply in Support of Motion to Dismiss due
May 24:             Parties exchange witness and exhibit lists

Are you available to meet and confer later today or tomorrow morning?

Regards,
                                                               8
                        Case 21-10690-CSS              Doc 71          Filed 05/24/21      Page 33 of 142


Haima



HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.


Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.


                                                                   9
                              Case 21-10690-CSS                      Doc 71          Filed 05/24/21              Page 34 of 142
Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.



"Saul Ewing Arnstein & Lehr LLP (saul.com)" has made the following annotations:
+~~~~~~~~~~~~~~~~~~~~~~~+
This e-mail may contain privileged, confidential, copyrighted, or other legally protected information. If you are not the intended recipient (even if the e-mail address
is yours), you may not use, copy, or retransmit it. If you have received this by mistake please notify us by return e-mail, then delete.
+~~~~~~~~~~~~~~~~~~~~~~~~+




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.



============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                                                   10
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 35 of 142




                      EXHIBIT D
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 36 of 142




                    In the Matter Of:

        In re GVS Portfolio I B, LLC, Debtor.




             MICHAEL E. WINSTON
                      May 20, 2021
              Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 37 of 142



                                                                             1
·1· · · · · ·UNITED STATES BANKRUPTCY COURT

·2· · · · · · · · DISTRICT OF DELAWARE

·3

·4

·5·   ·   In re· · · · · · · · · ·) Chapter 11
· ·   ·   · · · · · · · · · · · · )
·6·   ·   GVS Portfolio I B, LLC, ) Case No.
· ·   ·   · · · · · · · · · · · · ) 21-10690 (CSS)
·7·   ·   · · ·Debtor.· · · · · · )

·8

·9

10· · · · · ·Deposition of RREF III Storage LLC

11· · · taken pursuant to Federal Rule 30(b)(6)

12· · · through its designee MICHAEL E. WINSTON

13· · · via remote videoconferencing of all

14· · · participants beginning at 10:05 a.m.,

15· · · on Thursday, May 20, 2021, before Kurt

16· · · A. Fetzer, Registered Diplomate

17· · · Reporter and Notary Public.

18

19

20

21
· ·   ·   ·   ·   · · · · LEXITAS REPORTING
22·   ·   ·   ·   Registered Professional Reporters
· ·   ·   ·   ·   · · · · 1330 King Street
23·   ·   ·   ·   · · Wilmington, Delaware 19801
· ·   ·   ·   ·   · · · · · (302) 655-0477
24·   ·   ·   ·   · · · ·www.lexitaslegal.com
              Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 38 of 142

      30(b)(6)             Michael E. Winston - May 20, 2021

                                                                                 2
·1· · APPEARANCES:

·2·   ·   ·   ·   ·NEIL B. GLASSMAN, ESQ.
· ·   ·   ·   ·   ·THAD J. BRACEGIRDLE, ESQ.
·3·   ·   ·   ·   ·BAYARD, P.A.
· ·   ·   ·   ·   · ·600 North King Street
·4·   ·   ·   ·   · ·Suite 400
· ·   ·   ·   ·   · ·Wilmington, Delaware· 19801
·5·   ·   ·   ·   · ·Proposed Counsel for the Debtor
· ·   ·   ·   ·   · ·and Debtor-in-Possession
·6
· ·   ·   ·   ·   ·JOEL C. HAIMS, ESQ.
·7·   ·   ·   ·   ·HAIMAVATHI V. MARLIER, ESQ.
· ·   ·   ·   ·   ·ANDREW KISSNER, ESQ.
·8·   ·   ·   ·   ·CASEY DUFFY, ESQ.
· ·   ·   ·   ·   ·MORRISON & FOERSTER LLP
·9·   ·   ·   ·   · ·250 West 55th Street
· ·   ·   ·   ·   · ·New York, New York· 10019
10·   ·   ·   ·   · ·For RREF III Storage LLC

11· · ALSO PRESENT:
· · · · · ·JONATHAN BALAGIZI - MONITOR
12

13· · · · · · · · -· -· -· -           -

14

15

16

17

18

19

20

21

22

23

24


      www.LexitasLegal.com/Premier         Lexitas                   888-267-1200· · ·
                                                                                     YVer1f
           Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 39 of 142

     30(b)(6)          Michael E. Winston - May 20, 2021

                                                                              3
·1· · · · · · · · ·THE COURT REPORTER:· Will

·2· · · counsel stipulate to the admissibility

·3· · · of my oath via remote video-

·4· · · conferencing?

·5· · · · · · · · ·MR. BRACEGIRDLE:· Yes.

·6· · · · · · · · ·MR. HAIMS:· Yes.

·7

·8· · · · · · · · · -· -· -· -           -

·9

10· · · · · · · MICHAEL E. WINSTON,

11· · · · ·the deponent herein, having first

12· · · · ·been duly sworn on oath, was

13· · · · ·examined and testified as follows:

14· · · · · · · · · · EXAMINATION

15· · · BY MR. BRACEGIRDLE:

16· · · · Q.· ·Sir, would you please state your

17· · · name for the record.

18· · · · A.· ·Michael Winston.

19· · · · Q.· ·Mr. Winston, by way of

20· · · introduction, my name is Thad

21· · · Bracegirdle.· I'm an attorney with

22· · · Bayard, P.A. in Wilmington, Delaware.

23· · · · · · · · ·My firm represents the

24· · · debtor, GVS Portfolio I B, LLC, in a


     www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                  YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 40 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            4
·1· · · bankruptcy proceeding pending in the

·2· · · Bankruptcy Court for the District of

·3· · · Delaware.

·4· · · · · · · · ·My first question, sir, is

·5· · · have you been deposed before?

·6· · · · A.· ·Yes.

·7· · · · Q.· ·Okay.· How many times, if you

·8· · · recall?

·9· · · · A.· ·Two or three times.

10· · · · Q.· ·When was the last time you gave

11· · · a deposition?

12· · · · A.· ·I don't recall.

13· · · · Q.· ·Okay.· Would you say it was

14· · · maybe within the last five years?

15· · · · A.· ·I don't recall.

16· · · · Q.· ·Okay.· All right.· You don't

17· · · recall.

18· · · · · · · · ·Just by way of ground rules,

19· · · I want to go over a couple of matters.

20· · · First, as I'm sure you know, I'm going

21· · · to be asking you a series of questions

22· · · today.· You'll be answering under oath

23· · · to the best of your ability and

24· · · Mr. Fetzer, the court reporter, is


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 41 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            5
·1· · · going to be taking down everything that

·2· · · we say and that your counsel says.

·3· · · · · · · · ·So when I ask a question,

·4· · · I'm going to assume you understood it

·5· · · unless you tell me otherwise.

·6· · · · · · · · ·Is that okay?

·7· · · · A.· ·Yes.

·8· · · · Q.· ·So if at any point you do not

·9· · · understand a question, please speak up

10· · · and I'll try to rephrase it.

11· · · · · · · · ·I also ask that you provide

12· · · audible responses to my questions; that

13· · · is, shakes and nods of the head are not

14· · · able to be transcribed.· It's difficult

15· · · to transcribe mm-hmm's and things like

16· · · that, so I would just ask you to

17· · · provide full, audible responses.

18· · · · · · · · ·Okay?

19· · · · A.· ·Yes.

20· · · · Q.· ·Then, finally, if at any point

21· · · you would like to take a break, please

22· · · let me know and I'll try my best to

23· · · take a break at an appropriate time.

24· · · · · · · · ·Mr. Winston, what did you


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 42 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            6
·1· · · do, if anything, to prepare for today's

·2· · · deposition?

·3· · · · A.· ·I just looked at the affidavits,

·4· · · the court filings.

·5· · · · Q.· ·Okay.· Mr. Winston, can I ask

·6· · · you maybe to move closer to microphone

·7· · · or your computer?· I'm having a hard

·8· · · time.

·9· · · · A.· ·How about now?· Is this better?

10· · · · Q.· ·That's better, yes.

11· · · · A.· ·I will speak up.

12· · · · Q.· ·When you say "affidavits," which

13· · · affidavits in particular do you recall?

14· · · · A.· ·The declaration of Richard

15· · · O'Toole and the 30(b)(6) notice of

16· · · deposition.· Maybe I'm using the wrong

17· · · term.

18· · · · Q.· ·Okay.· So you have those two

19· · · documents with you today?

20· · · · A.· ·Yes, I do.

21· · · · Q.· ·Other than those two documents,

22· · · did you review any other materials to

23· · · prepare for your deposition today?

24· · · · A.· ·I have with my counsel.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 43 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            7
·1· · · · Q.· ·But in terms of written

·2· · · materials, is there anything else that

·3· · · you recall reviewing to prepare?

·4· · · · A.· ·Not specifically for this

·5· · · deposition.

·6· · · · Q.· ·And you said you met with

·7· · · counsel.· Was that one meeting or more

·8· · · than one meeting?

·9· · · · A.· ·We had a few phone calls.

10· · · · Q.· ·Phone calls.· Okay.

11· · · · · · · · ·Do you recall when those

12· · · phone calls took place?

13· · · · A.· ·Over the last few days.

14· · · · Q.· ·And can you approximate for me

15· · · how many phone calls that was?

16· · · · A.· ·Two to three phone calls.

17· · · · Q.· ·And who were the attorneys that

18· · · participated on the phone calls with

19· · · you?

20· · · · A.· ·Joel Haims.

21· · · · Q.· ·Anybody else that you recall?

22· · · · A.· ·And Haima Marlier.

23· · · · Q.· ·Other than Mr. Haims and

24· · · Ms. Marlier, did any other people


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 44 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            8
·1· · · participate in the phone calls you had

·2· · · to prepare for the deposition?

·3· · · · A.· ·My general counsel.

·4· · · · Q.· ·And what's your general

·5· · · counsel's name

·6· · · · A.· ·Richard O'Toole.

·7· · · · Q.· ·And are you currently employed?

·8· · · · A.· ·Yes.

·9· · · · Q.· ·And what is the nature of your

10· · · employment?

11· · · · A.· ·I work in the real estate

12· · · private equity business.

13· · · · Q.· ·And what is that real estate

14· · · private equity business?

15· · · · A.· ·Related Fund Management.

16· · · · Q.· ·What is your position with

17· · · Related Fund Management?

18· · · · A.· ·I'm a managing director.

19· · · · Q.· ·And what is the nature of

20· · · Related Fund Management's business?

21· · · · A.· ·We make investments in various

22· · · types of real estate.

23· · · · Q.· ·Can you describe for me, please,

24· · · what types of real estate your business


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 45 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            9
·1· · · invests in?

·2· · · · A.· ·A broad spectrum, residential,

·3· · · office, industrial, hospitality,

·4· · · self-storage, debt equity.

·5· · · · Q.· ·In particular the self-storage

·6· · · area, about how much in, about how much

·7· · · in principal does Related Fund

·8· · · Management have invested in the self-

·9· · · storage area?

10· · · · A.· ·Can I take a moment?

11· · · · · · · · ·The GVS portfolio is our

12· · · sole investment in this space.

13· · · · Q.· ·Mr. Winston, I would just ask

14· · · you before you go on unless you're

15· · · asking your counsel a question

16· · · concerning whether or not to assert

17· · · attorney-client privilege, I would ask

18· · · that you not mute your microphone,

19· · · please.

20· · · · · · · · ·Okay?

21· · · · A.· ·That's what I was doing.

22· · · · Q.· ·Okay.· I just wanted to be sure

23· · · we were clear on the ground rules.

24· · · · A.· ·Yes.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 46 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           10
·1· · · · · · · · ·MR. BRACEGIRDLE:             I

·2· · · apologize.· Kurt, can you read back the

·3· · · answer to the last question, please?

·4· · · · · · · · ·(The reporter read back as

·5· · · requested.)

·6· · · BY MR. BRACEGIRDLE:

·7· · · · Q.· ·When you say the GVS Portfolio,

·8· · · what are you referring to?

·9· · · · A.· ·The junior mezzanine loan on the

10· · · Great Value Storage portfolio.

11· · · · Q.· ·When did Related Fund Management

12· · · acquire that interest in the Mezz loan?

13· · · · A.· ·I believe it was March 2021.

14· · · · Q.· ·Before that time when Related

15· · · acquired the interest in the GVS Mezz

16· · · loan, did Related have any prior

17· · · investments in the self-storage space?

18· · · · A.· ·As a firm, no.· We have some

19· · · self-storage facilities located within

20· · · our various residential buildings but

21· · · not standalone self-storage.

22· · · · Q.· ·Excuse me.

23· · · · · · · · ·MR. BRACEGIRDLE:· Off the

24· · · record for a moment.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 47 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           11
·1· · · · · · · · ·(A discussion was held off

·2· · · the record.)

·3· · · BY MR. BRACEGIRDLE:

·4· · · · Q.· ·Mr. Winston, what are your

·5· · · responsibilities as managing director

·6· · · of Related Fund Management?

·7· · · · A.· ·I evaluate and oversee

·8· · · investments for various funds that we

·9· · · are the manager of.

10· · · · Q.· ·And the GVS portfolio, is that

11· · · an investment that's within a

12· · · particular fund that you manage?

13· · · · A.· ·Yes.

14· · · · Q.· ·And what fund would that be?

15· · · · A.· ·Related Real Estate Fund III,

16· · · L.P.

17· · · · Q.· ·And other than the GVS

18· · · Portfolio, can you estimate for me how

19· · · many other properties are invested

20· · · through the Real Estate Fund III?

21· · · · A.· ·At the present time?

22· · · · Q.· ·Yes.

23· · · · A.· ·I believe that there are -- when

24· · · you say "properties," do you mean


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 48 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           12
·1· · · individual investments or individual

·2· · · underlying properties?· Would you

·3· · · consider GVS 64 properties or one

·4· · · property?

·5· · · · Q.· ·Fair enough.· That's a fair

·6· · · question.

·7· · · · · · · · ·So let's count the GVS

·8· · · Portfolio as one investment.· So using

·9· · · that metric, how many investments are

10· · · currently being pursued through the

11· · · Related Real Estate Fund III?

12· · · · A.· ·Pursued is probably a poor

13· · · choice of words.· At the present time

14· · · we are invested in five to six

15· · · investment positions and have varying

16· · · numbers of underlying properties.

17· · · · · · · · ·We are pursuing a wide

18· · · number of additional properties.

19· · · · Q.· ·Am I correct that the loan that

20· · · you described earlier as the GVS

21· · · Portfolio, that's held through an

22· · · entity that's called RREF III Storage

23· · · LLC?

24· · · · A.· ·Yes.· That's correct.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 49 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           13
·1· · · · Q.· ·Does that entity hold any other

·2· · · assets besides the loan interest in the

·3· · · GVS Portfolio?

·4· · · · A.· ·No, it does not.

·5· · · · Q.· ·And when was that entity formed?

·6· · · · A.· ·I don't know the answer to that.

·7· · · · Q.· ·Was it formed in connection with

·8· · · the acquisition of the GVS loan?

·9· · · · A.· ·I don't know the answer to that.

10· · · · Q.· ·If there was somebody that you

11· · · wanted to ask at Related to learn the

12· · · answer to that question, who would you

13· · · go to?

14· · · · A.· ·One of the associate general

15· · · counsel who handles that or one of the

16· · · paralegals in that group.

17· · · · Q.· ·Does RREF III Storage LLC have

18· · · any purpose other than holding the

19· · · interest in the GVS loan?

20· · · · A.· ·No.

21· · · · Q.· ·I'm sorry.· I didn't hear you.

22· · · · A.· ·No.

23· · · · Q.· ·When did you first became aware

24· · · of what we've been describing this


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 50 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           14
·1· · · morning as the GVS Portfolio?

·2· · · · A.· ·At some point during -- I don't

·3· · · know -- the last four to five months of

·4· · · 2020 when I believe when the position

·5· · · was being marketed for the initial UCC

·6· · · auction.

·7· · · · Q.· ·Did you become aware of the

·8· · · portfolio in connection with that UCC

·9· · · auction you described?

10· · · · A.· ·Yes.

11· · · · Q.· ·And how was it that you came

12· · · about to become aware of that auction

13· · · and the portfolio?

14· · · · A.· ·We received an e-mail from the

15· · · group that was marketing it.

16· · · · Q.· ·You said the group that was

17· · · what?· I didn't hear.

18· · · · A.· ·That was advertising it.

19· · · · Q.· ·Who was that group that was

20· · · marketing the foreclosure sale?

21· · · · A.· ·I believe it was Newmark.

22· · · · Q.· ·Do you recall was it Newmark

23· · · that contacted Related and make Related

24· · · aware of the foreclosure sale?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 51 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           15
·1· · · · A.· ·We received an e-mail.

·2· · · · Q.· ·And what do you recall about

·3· · · that e-mail?

·4· · · · A.· ·That it mentioned that there was

·5· · · going to be a UCC foreclosure auction

·6· · · on a self-storage portfolio.

·7· · · · Q.· ·And after receiving that e-mail

·8· · · did Related have an interest in

·9· · · participating in the foreclosure sale?

10· · · · A.· ·I believe we signed an NDA to

11· · · get information, but I don't know

12· · · whether we proceeded extensively at the

13· · · time.

14· · · · Q.· ·All right.· Was there a point in

15· · · time following that first communication

16· · · from Newmark that Related did pursue

17· · · some effort to participate in a

18· · · foreclosure sale?

19· · · · A.· ·When you say "participate in a

20· · · foreclosure sale," do you mean showing

21· · · up at an auction.

22· · · · Q.· ·Okay.· I'll ask it this way.· So

23· · · I think you testified that at the first

24· · · contact you recall Related entering


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 52 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           16
·1· · · into an NDA.· Is that correct?

·2· · · · A.· ·I believe that's accurate.

·3· · · · Q.· ·And then, but if I understand

·4· · · your testimony then at that first point

·5· · · you don't recall it being pursued

·6· · · beyond the NDA.· Is that fair?

·7· · · · A.· ·I think we likely reviewed

·8· · · information but did not pursue it

·9· · · extensively.

10· · · · · · · · ·I also believe, if I recall

11· · · properly, that foreclosure auction was

12· · · canceled or postponed for a rather

13· · · extended period of time so in a sense

14· · · there was nothing to pursue

15· · · extensively.

16· · · · Q.· ·So at what point in time then

17· · · did Related begin pursuing the

18· · · opportunity extensively, to use your

19· · · word?

20· · · · A.· ·In early 2021.

21· · · · Q.· ·And what was it at that time

22· · · that caused Related to begin pursuing

23· · · the opportunity extensively?

24· · · · A.· ·We were approached by a group


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 53 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           17
·1· · · that had been looking to raise capital

·2· · · for another bidder and reviewing the

·3· · · information again and seeing if we

·4· · · thought it was an attractive

·5· · · opportunity.

·6· · · · Q.· ·And when you say that Related

·7· · · began pursuing the opportunity

·8· · · extensively in early 2021, would that

·9· · · be say January to your recollection?

10· · · · A.· ·I believe that's accurate.

11· · · · Q.· ·Who was the group looking to

12· · · raise capital at that time that

13· · · contacted Related?

14· · · · A.· ·Who was acting as the group

15· · · trying to raise capital, meaning who

16· · · was acting as the advisor?

17· · · · Q.· ·I'll break it down.

18· · · · · · · · ·So who was the bidder on

19· · · whose behalf Related was contacted?

20· · · · A.· ·Well, we were, we were contacted

21· · · on the behalf of a group who I don't

22· · · know whether or not they intended to

23· · · bid, but we were contacted on behalf of

24· · · a group named SROA.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 54 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           18
·1· · · · Q.· ·So I just want to make sure I'm

·2· · · clear.

·3· · · · · · · · ·You said earlier that the

·4· · · contact was from a group seeking to

·5· · · raise capital for another bidder?

·6· · · · A.· ·That's right.

·7· · · · Q.· ·Okay.· I'm trying to distinguish

·8· · · is there a difference between the group

·9· · · and the bidder?

10· · · · · · · · ·Are those two different

11· · · entities?

12· · · · A.· ·Well, again, you're using --

13· · · yes, but you're using bidder to imply

14· · · it was only being evaluated as

15· · · something to bid within the context of

16· · · the UCC auction rather than an

17· · · evaluation of the acquisition of the

18· · · non-performing note.

19· · · · Q.· ·All right.· So when you say a

20· · · group was looking to raise capital,

21· · · you're referring to SROA in that

22· · · situation.· Is that right?

23· · · · A.· ·Yes.

24· · · · Q.· ·And what was your understanding


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 55 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           19
·1· · · of the purpose for which SROA was

·2· · · seeking to raise capital?

·3· · · · A.· ·They were evaluating the

·4· · · acquisition of the junior mezzanine

·5· · · note.

·6· · · · Q.· ·Had Related done business with

·7· · · SROA before they reached out to you at

·8· · · that time?

·9· · · · A.· ·No.

10· · · · Q.· ·And what was your understanding

11· · · at the time of what SROA's interest was

12· · · in acquiring the GVS note?

13· · · · A.· ·Could you clarify what you mean

14· · · by their interest in?

15· · · · Q.· ·Sure.

16· · · · · · · · ·Well, you testified a moment

17· · · ago that it was your understanding that

18· · · SROA was seeking to raise capital for

19· · · the purpose of evaluating an

20· · · acquisition of the note.

21· · · · · · · · ·So what I'm asking is do you

22· · · have an understanding as to what was

23· · · the nature of their interest in making

24· · · an acquisition of the note?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 56 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           20
·1· · · · A.· ·I think, I presume that they

·2· · · believed that the acquisition of the

·3· · · note might present an attractive

·4· · · investment opportunity.

·5· · · · Q.· ·So were they at that time

·6· · · looking to team up with Related to

·7· · · pursue an investment opportunity?

·8· · · · A.· ·You would have to ask them what

·9· · · their intention was at the time.

10· · · · Q.· ·So when they contacted you did

11· · · SROA make a proposal to Related in any

12· · · way?

13· · · · A.· ·A proposal in what sense?

14· · · · Q.· ·Sure.· I'm trying to understand

15· · · the nature of their communication.

16· · · · · · · · ·So it sounds like they

17· · · reached out to Related.· And so what

18· · · did they communicate to you was their

19· · · purpose for contacting Related?

20· · · · A.· ·That they believed that the

21· · · acquisition of the junior mezzanine

22· · · note might prove to be an attractive

23· · · investment opportunity.

24· · · · Q.· ·All right.· And why was it that


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 57 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           21
·1· · · they were contacting Related that they

·2· · · communicated to you to further that

·3· · · objective?

·4· · · · A.· ·Because they did not -- I

·5· · · believe it was due to the fact that

·6· · · they had neither adequate capital on

·7· · · their own to pursue an acquisition of

·8· · · that size and that they did not have

·9· · · experience acquiring non-performing

10· · · notes.

11· · · · Q.· ·And what do you understand to be

12· · · the nature of SROA's business?

13· · · · A.· ·My understanding is that they

14· · · own and operate a large portfolio of

15· · · self-storage facilities.

16· · · · Q.· ·So is it correct then to say

17· · · that what SROA was proposing was for

18· · · Related to assist with providing

19· · · capital to acquire the portfolio for

20· · · the purpose of SROA then operating the

21· · · storage facilities?

22· · · · · · · · ·MR. HAIMS:· Objection.

23· · · · · · · · ·You can answer.

24· · · · A.· ·I don't think that's correct.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 58 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           22
·1· · · When we acquire non-performing loans,

·2· · · we understand that we are only a lender

·3· · · and we're just trying to get repaid.

·4· · · · · · · · ·However, we evaluate

·5· · · contingencies, including what might

·6· · · happen if we're not repaid.

·7· · · · Q.· ·And in the particular context of

·8· · · this GVS Portfolio, did you evaluate

·9· · · what those contingencies might be in

10· · · case Related was not repaid?

11· · · · A.· ·Yes.

12· · · · Q.· ·And what were those

13· · · contingencies that you evaluated?

14· · · · · · · · ·MR. HAIMS:· I just want to

15· · · caution the witness not to disclose

16· · · privileged information.

17· · · · Q.· ·And just to be clear, I'm not

18· · · looking for any sort of legal advice

19· · · for you to disclose.· But from a

20· · · business perspective if you could

21· · · identify for me what were the

22· · · contingencies that you considered at

23· · · that time?

24· · · · A.· ·As I would imagine most lenders


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 59 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           23
·1· · · would, we evaluated what might happen

·2· · · if we needed to pursue and complete a

·3· · · foreclosure on the non-performing loan

·4· · · and take ownership of the collateral.

·5· · · · Q.· ·Did you consider what options

·6· · · would be available in the event that

·7· · · Related had to pursue foreclosure and

·8· · · take ownership of the collateral?

·9· · · · A.· ·I'm not sure I follow the

10· · · question.

11· · · · Q.· ·Sure.

12· · · · · · · · ·I think you said you

13· · · evaluated the possibility that if the

14· · · loan was not repaid that a foreclose

15· · · would take place and that there's a

16· · · possibility that Related could take

17· · · ownership of the collateral.

18· · · · · · · · ·What were the options within

19· · · that description that were considered

20· · · in terms of what would you do with the

21· · · collateral if it was acquired?

22· · · · · · · · ·MR. HAIMS:· Objection.

23· · · · · · · · ·Go ahead.

24· · · · A.· ·We believed that we needed a


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 60 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           24
·1· · · contingency plan in the event that we

·2· · · were not successfully repaid, which was

·3· · · our goal.

·4· · · · · · · · ·To clarify, our goal was to

·5· · · successfully be repaid.· But as a

·6· · · contingency if that were not possible

·7· · · and we were forced to pursue a

·8· · · foreclosure and take ownership of the

·9· · · collateral, we believed that as a

10· · · contingency we needed to have a plan in

11· · · place to manage and operate the

12· · · collateral in order to preserve value.

13· · · · Q.· ·And was SROA involved in that

14· · · contingency plan to manage and operate?

15· · · · A.· ·What do you mean by were they

16· · · involved in that contingency plan?

17· · · · Q.· ·All right.· Let me go back to

18· · · the beginning.

19· · · · · · · · ·So after SROA contacted

20· · · Related, did you move forward with any

21· · · discussions with them on pursuing the

22· · · GVS opportunity?

23· · · · · · · · ·MR. HAIMS:· Objection.

24· · · · · · · · ·You can answer.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 61 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           25
·1· · · · A.· ·We evaluated the acquisition of

·2· · · the opportunity and as part of that

·3· · · evaluation developed a contingency plan

·4· · · that contemplated SROA stepping in as

·5· · · property manager in the case that we

·6· · · were unable to be successfully repaid

·7· · · and need to pursue and complete

·8· · · foreclosure of the collateral.

·9· · · · Q.· ·Did Related come to any

10· · · contractual arrangement with SROA

11· · · concerning this GVS opportunity?

12· · · · A.· ·At what point in time?

13· · · · Q.· ·At any point in time.

14· · · · A.· ·Not prior to our acquisition of

15· · · the note.

16· · · · Q.· ·All right.· We'll come back to

17· · · the acquisition of the note.

18· · · · · · · · ·But in terms of SROA then,

19· · · am I to understand correctly that after

20· · · Related acquired the note it was at

21· · · that point that a contract was entered

22· · · into with SROA concerning the GVS

23· · · opportunity?

24· · · · A.· ·Yes.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 62 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           26
·1· · · · · · · · ·MR. HAIMS:· Hold on.             I

·2· · · object.

·3· · · · · · · · ·But you can answer.

·4· · · · A.· ·Yes.

·5· · · · Q.· ·And what were the terms of that

·6· · · contract, if you recall.

·7· · · · A.· ·SROA agreed to a contingent

·8· · · management agreement and agreed to make

·9· · · an investment in the note alongside of

10· · · us.

11· · · · Q.· ·What was the nature of the

12· · · investment in the note that SROA agreed

13· · · to?

14· · · · A.· ·What do you mean by "nature"?

15· · · · Q.· ·Are they contributing any sort

16· · · of cash?

17· · · · · · · · ·What sort of consideration

18· · · are they providing to invest in the

19· · · note?

20· · · · A.· ·Yes.· They made a cash

21· · · investment.

22· · · · Q.· ·Do you know how much that cash

23· · · investment was?

24· · · · A.· ·I believe it was $1.5 million.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 63 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           27
·1· · · · Q.· ·All right.· And then the

·2· · · contingent plan you described involving

·3· · · SROA, was the contingency the

·4· · · acquisition of the collateral?

·5· · · · A.· ·I'm not sure I understand the

·6· · · question.

·7· · · · Q.· ·Sure.

·8· · · · · · · · ·You described for me a

·9· · · contingency whereby SROA would be

10· · · responsible for some management of the

11· · · underlying storage properties.· And so

12· · · was that contingency contingent upon

13· · · acquisition of the collateral?

14· · · · · · · · ·MR. HAIMS:· Objection.

15· · · · A.· ·By "acquisition of the

16· · · collateral," do you mean taking equity

17· · · ownership of the collateral subsequent

18· · · to a foreclosure or do you mean

19· · · acquisition of the non-performing note?

20· · · · Q.· ·I'm trying to understand what

21· · · the terms of the contract are with

22· · · SROA.

23· · · · · · · · ·So why don't you tell me

24· · · then what is the nature of the


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 64 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           28
·1· · · contingent role of SROA pursuant to

·2· · · entering into a contract with them?

·3· · · · A.· ·If we are unsuccessful in our

·4· · · efforts to be repaid as a lender and

·5· · · are forced to pursue and complete a

·6· · · foreclosure and as a result take

·7· · · ownership of the collateral and need to

·8· · · operate and manage it in order to

·9· · · preserve value, SROA would upon our

10· · · taking ownership subsequent to a

11· · · foreclosure be responsible for acting

12· · · as the property manager of what was our

13· · · collateral and at that point will be

14· · · our owned property.

15· · · · Q.· ·Thank you for that.

16· · · · · · · · ·Does Related have any

17· · · ownership interest in SROA?

18· · · · A.· ·No.

19· · · · Q.· ·Is there any affiliation between

20· · · Related and SROA other than ownership?

21· · · · · · · · ·MR. HAIMS:· Objection.

22· · · · A.· ·Not my knowledge.

23· · · · Q.· ·Do Related and SROA share any

24· · · common management?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 65 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           29
·1· · · · · · · · ·MR. HAIMS:· Objection.

·2· · · · A.· ·Nope.

·3· · · · Q.· ·Is there a principal at SROA

·4· · · whom Related communicates concerning

·5· · · the GVS opportunity?

·6· · · · A.· ·Yes.

·7· · · · Q.· ·And who would that be?

·8· · · · A.· ·Benjamin McFarland.

·9· · · · Q.· ·All right.· My understanding is

10· · · that Related through the RREF III

11· · · Storage LLC entity acquired the Mezz

12· · · loan on March 8th of this year.

13· · · · · · · · ·Does that sound correct?

14· · · · · · · · ·MR. HAIMS:· Objection.

15· · · · A.· ·I believe that's correct.

16· · · · Q.· ·And so can you describe for me

17· · · the chronology between when SROA

18· · · contacted Related in January of this

19· · · year and the point in time when Related

20· · · purchased the note from TIAA?

21· · · · A.· ·Over that period of time we

22· · · evaluated the opportunity, performed an

23· · · underwriting of the underlying

24· · · collateral value, engaged in


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21       Page 66 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                               30
·1· · · discussions with TIAA about the

·2· · · acquisition of the note and acquired

·3· · · the note.

·4· · · · Q.· ·What was it about the note that

·5· · · led Related to purchase it?

·6· · · · A.· ·We believed that it presented an

·7· · · attractive investment opportunity.

·8· · · · Q.· ·And why was that?

·9· · · · · · · · ·What factors, if any, did

10· · · you believe made it attractive?

11· · · · · · · · ·MR. HAIMS:· Objection.                I

12· · · just want to just pause here.· I've

13· · · been pretty or I mean very

14· · · accommodating over the last 40 minutes,

15· · · but we haven't had any questions that

16· · · go to the topic of this motion, which

17· · · is your client's good faith filing of

18· · · the bankruptcy.

19· · · · · · · · ·What Related's evaluation of

20· · · this investment was has nothing to do

21· · · with that.· So I don't know where this

22· · · line is going, but we're going to have

23· · · to shut this down soon.

24· · · · · · · · ·MR. BRACEGIRDLE:· Okay.· And


   www.LexitasLegal.com/Premier       Lexitas                       888-267-1200· · ·
                                                                                    YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 67 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           31
·1· · · I'll tell you where I'm going, Joel, is

·2· · · there's a 30(b)(6) topic concerning the

·3· · · circumstances surrounding the

·4· · · acquisition so that's where I think it

·5· · · fits in.

·6· · · · · · · · ·So if that helps, that's

·7· · · where I'm going with this.

·8· · · · · · · · ·MR. HAIMS:· And what's the

·9· · · relevance of that to the motion to

10· · · dismiss or the issue of the motion?

11· · · · · · · · ·MR. BRACEGIRDLE:· Relevance

12· · · is not a reason to shut down a

13· · · deposition.· I'm entitled to ask

14· · · questions that are within the topic.

15· · · The topic has not been objected to.

16· · · · · · · · ·I'm entitled to ask

17· · · questions on that topic and relevancy

18· · · can be determined by Judge Sontchi.

19· · · · · · · · ·MR. HAIMS:· We can go

20· · · forward for now.

21· · · · · · · · ·MR. BRACEGIRDLE:· Okay.

22· · · BY MR. BRACEGIRDLE:

23· · · · Q.· ·So just to repeat my question,

24· · · Mr. Winston, what was it about the GVS


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 68 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           32
·1· · · loan that made it an attractive

·2· · · investment opportunity to Related?

·3· · · · A.· ·We believed that given the

·4· · · nature of the loan that we could

·5· · · acquire and the underlying collateral

·6· · · by which it was secured that the

·7· · · opportunity presented attractive risk-

·8· · · adjusted returns.

·9· · · · Q.· ·And when you say that Related

10· · · performed an underwriting of the

11· · · underlying property, that's referring

12· · · to the storage facilities?

13· · · · A.· ·Yes.· That's correct.

14· · · · Q.· ·Did that underwriting process

15· · · entail any appraisal or valuation?

16· · · · A.· ·By a third-party appraiser?

17· · · · · · · · ·I'm sorry.· Is that a yes or

18· · · a no?

19· · · · Q.· ·That's fine.· So when --

20· · · · A.· ·No.· No.· I'm sorry.· To

21· · · clarify, I'm asking you are you asking

22· · · me if we performed a valuation with a

23· · · third-party appraiser?

24· · · · Q.· ·I see.· Okay.· Whether third


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 69 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           33
·1· · · party or internally, I'm just asking

·2· · · whether an appraisal or valuation was

·3· · · performed?

·4· · · · A.· ·There was no third-party

·5· · · appraisal or valuation.

·6· · · · · · · · ·As with all investments, we

·7· · · performed internally our own analysis

·8· · · of value.

·9· · · · Q.· ·Okay.· And what goes into that

10· · · internal analysis of value?

11· · · · A.· ·In this particular investment?

12· · · · Q.· ·Sure.

13· · · · A.· ·A review of the physical

14· · · properties, the historical cash flow to

15· · · the extent available, a few of the

16· · · amount of work that may be required at

17· · · the properties due to deferred

18· · · maintenance, an evaluation of where the

19· · · properties are located and an

20· · · evaluation of what the future cash

21· · · flows of the properties may be in order

22· · · to determine whether the loan can be

23· · · successfully repaid and, if that's not

24· · · possible, to determine what the cash


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 70 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           34
·1· · · flows of the foreclosed collateral

·2· · · might be.

·3· · · · Q.· ·Okay.· When Related purchased

·4· · · the GVS loan from TIAA, what was the

·5· · · consideration that was paid?

·6· · · · · · · · ·MR. HAIMS:· Objection.

·7· · · · · · · · ·I'm directing the witness

·8· · · not to answer that question.

·9· · · · · · · · ·MR. BRACEGIRDLE:· On what

10· · · grounds?

11· · · · · · · · ·MR. HAIMS:· Completely

12· · · outside the scope of this deposition,

13· · · inappropriate.· We're not answering

14· · · that question.

15· · · · · · · · ·MR. BRACEGIRDLE:· Again,

16· · · Joel, look, it's within -- you know, we

17· · · have identified --

18· · · · · · · · ·MR. HAIMS:· Let the judge

19· · · decide.

20· · · · · · · · ·MR. BRACEGIRDLE:· Let me

21· · · finish for a second, Joel.

22· · · · · · · · ·I mean we've identified the

23· · · topics we were going to pursue.· Up

24· · · until now there was no objection to any


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 71 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           35
·1· · · of the topics that I was aware of.· I'm

·2· · · getting to the very topics that were

·3· · · noticed and I'm entitled to ask them.

·4· · · That's all there is to it.

·5· · · · · · · · ·And unless you've got an

·6· · · objection or an instruction not to

·7· · · answer on the grounds of privilege or

·8· · · because you believe there's an order

·9· · · from the Court preventing us from

10· · · getting to these matters, you just

11· · · can't instruct not to answer.

12· · · · · · · · ·MR. HAIMS:· Well, we can

13· · · disagree on that.

14· · · · · · · · ·I suggest we go off the

15· · · record for five minutes and let me talk

16· · · with my colleagues.

17· · · · · · · · ·MR. BRACEGIRDLE:· Okay.

18· · · Sure.

19· · · · · · · · ·Let's go off the record.

20· · · · · · · · ·(A brief recess was taken.)

21· · · · · · · · ·MR. BRACEGIRDLE:· Kurt, may

22· · · I ask you to read back the last

23· · · question I asked that preceded our

24· · · discussion?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 72 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           36
·1· · · · · · · · ·(The reporter read back the

·2· · · pending question).

·3· · · BY MR. BRACEGIRDLE:

·4· · · · Q.· ·I will ask you to answer that

·5· · · question, Mr. Winston.

·6· · · · A.· ·$82 million.

·7· · · · Q.· ·Does TIAA retain any continuing

·8· · · interest in the note?

·9· · · · A.· ·No.

10· · · · Q.· ·Does TIAA have any continuing

11· · · interest in the outcome of this

12· · · bankruptcy case?

13· · · · A.· ·No.

14· · · · Q.· ·And does TIAA have any

15· · · continuing interest in the outcome of a

16· · · foreclosure sale?

17· · · · A.· ·No.

18· · · · Q.· ·And at the time that Related

19· · · acquired the GVS note from the TIAA,

20· · · were you aware that the loan was in

21· · · default?

22· · · · A.· ·Yes.

23· · · · Q.· ·And did that have any bearing on

24· · · the decision-making process as to


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 73 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           37
·1· · · whether or not to pursue the

·2· · · investment?

·3· · · · A.· ·Do you mean did we take the fact

·4· · · that the loan was in default into

·5· · · consideration in evaluating whether to

·6· · · acquire it?

·7· · · · Q.· ·Yes.

·8· · · · A.· ·Yes, we did.

·9· · · · Q.· ·And what impact, if any, did

10· · · that have?

11· · · · · · · · ·MR. HAIMS:· Objection.

12· · · · · · · · ·You can answer.

13· · · · A.· ·We evaluated the fact that it

14· · · was in default and the underlying

15· · · collateral and believed that it

16· · · presented an attractive risk-adjusted

17· · · investment opportunity.

18· · · · Q.· ·And when you say "risk-

19· · · adjusted," that accommodated the

20· · · presence of a default?

21· · · · A.· ·I'm not sure what you mean by

22· · · that.

23· · · · Q.· ·Sure.· I'm just trying to

24· · · understand within of decision-making


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 74 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           38
·1· · · process where did the default fit in?

·2· · · · · · · · ·MR. HAIMS:· Objection.

·3· · · · · · · · ·You can answer.

·4· · · · A.· ·We evaluated and took into

·5· · · account the fact that we were

·6· · · purchasing a non-performing loan.

·7· · · · Q.· ·Okay.· And what about the fact

·8· · · that it was non-performing have on the

·9· · · decision to go forward with the

10· · · investment?

11· · · · A.· ·I'm not sure how that question

12· · · is different from your prior one, but

13· · · we evaluated the fact that it was

14· · · non-performing, the cause of why it was

15· · · non-performing and the implications of

16· · · its being non-performing and factored

17· · · those into our analysis of the

18· · · investment opportunity.

19· · · · Q.· ·And I suppose what I'm asking is

20· · · more specific as to how was it that

21· · · those particular factors influenced the

22· · · decision to proceed with the

23· · · investment?

24· · · · A.· ·I'm not sure exactly what you


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 75 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           39
·1· · · mean by that.· We saw that it was

·2· · · non-performing and we evaluated what

·3· · · that meant in terms of what we were

·4· · · acquiring.

·5· · · · Q.· ·And when you say you evaluated

·6· · · what that meant, that's what I'm

·7· · · asking.· What did it mean?

·8· · · · A.· ·We evaluated the fully accrued

·9· · · value of the note that we were

10· · · acquiring and various provisions of the

11· · · loan documents detailing what happens

12· · · when the note becomes non-performing

13· · · following an event of default.

14· · · · Q.· ·Okay.· So was the possibility of

15· · · acquiring the underlying properties in

16· · · this situation a factor in deciding

17· · · whether or not to purchase the note?

18· · · · A.· ·As I stated before, we were

19· · · acquiring a note and as a lender we

20· · · were seeking to be repaid.· We

21· · · evaluated a contingent scenario of what

22· · · might happen in the event that we were

23· · · not successfully repaid by our

24· · · borrower.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 76 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           40
·1· · · · Q.· ·In this instance for the GVS

·2· · · loan, was the difference between the

·3· · · par value of the loan and the

·4· · · consideration you paid, was that in

·5· · · line with other investments that

·6· · · Related has pursued?

·7· · · · A.· ·I'm not sure that I follow the

·8· · · question.

·9· · · · Q.· ·Sure.

10· · · · · · · · ·Well, is it fair to say that

11· · · in this situation the acquisition of

12· · · the GVS loan was acquired at a price

13· · · that was close to par?

14· · · · A.· ·When you say "par," it was not

15· · · acquired at par of the fully accrued

16· · · loan balance at the time at which we

17· · · acquired it.

18· · · · Q.· ·Right.· Okay.· And my question

19· · · gets to say the percentage of the

20· · · consideration that you paid as compared

21· · · to the overall loan value, was that

22· · · consistent with other investments that

23· · · Related has made in acquiring non-

24· · · performing loans?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 77 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           41
·1· · · · A.· ·Every deal is different.

·2· · · · Q.· ·Okay.· Can you recall any other

·3· · · acquisitions of non-performing loans

·4· · · with the same ratio of purchase price

·5· · · to outstanding value?

·6· · · · A.· ·I don't recall.

·7· · · · Q.· ·Okay.· When Related acquired the

·8· · · loan from TIAA, did you acquire any

·9· · · sort of understanding about the prior

10· · · efforts TIAA had made to enforce the

11· · · loan?

12· · · · · · · · ·MR. HAIMS:· Again, I caution

13· · · you not to disclose attorney-client

14· · · information.

15· · · · A.· ·We didn't acquire in the literal

16· · · context of the word acquire specific

17· · · knowledge.· As part of our diligence,

18· · · we reviewed the history with counsel

19· · · under privilege.

20· · · · Q.· ·Okay.· All right.· I'm going to

21· · · mark as Exhibit 1 the declaration of

22· · · Mr. O'Toole, which I believe you have

23· · · there with you, Mr. Winston.

24· · · · A.· ·Yes.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 78 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           42
·1· · · · Q.· ·All right.

·2· · · · · · · · ·MR. BRACEGIRDLE:· And I'm

·3· · · sorry.· Joel, do you have a copy with

·4· · · you?

·5· · · · · · · · ·MR. HAIMS:· Yes.· I have one

·6· · · and Michael has one.

·7· · · · · · · · ·MR. BRACEGIRDLE:· Okay.

·8· · · Great.· I'll just read along.· I won't

·9· · · put it up on the screen.

10· · · · · · · · ·(Winston Deposition Exhibit

11· · · No. 1 was marked for identification)

12· · · BY MR. BRACEGIRDLE:

13· · · · Q.· ·Mr. Winston, I would like to

14· · · direct you to paragraph 33 of the

15· · · declaration.

16· · · · · · · · ·MR. HAIMS:· Just for the

17· · · record, this is the declaration dated

18· · · April 26, 2021, correct?

19· · · · · · · · ·MR. BRACEGIRDLE:· Correct.

20· · · · · · · · ·MR. HAIMS:· Okay.· Go ahead.

21· · · BY MR. BRACEGIRDLE:

22· · · · Q.· ·Mr. Winston, in paragraph 33 it

23· · · describes some actions that TIAA

24· · · undertook to exercise its rights.


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 79 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           43
·1· · · · · · · · ·And so the reason for my

·2· · · prior question is do you understand

·3· · · what's stated in paragraph 33 to be

·4· · · accurate and correct?

·5· · · · A.· ·Yes.

·6· · · · Q.· ·All right.· And so, in

·7· · · particular, as it states here, is it

·8· · · your understanding that TIAA made

·9· · · demands upon the debtor to appoint a,

10· · · quote, qualified manager, unquote?

11· · · · A.· ·Yes, that is my understanding.

12· · · · Q.· ·And what's the basis for your

13· · · understanding of that?

14· · · · A.· ·If I recall correctly, following

15· · · an event of default under the loans the

16· · · lender had the right to require that

17· · · the borrower/manager cease to serve as

18· · · the manager and appoint a replacement

19· · · manager who met the criteria of a

20· · · qualified manager as defined under the

21· · · loan documents.

22· · · · Q.· ·Okay.· So what you just

23· · · described is a contractual right.

24· · · · · · · · ·And so what I would like to


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 80 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           44
·1· · · know is do you have knowledge of

·2· · · whether or not TIAA actually exercised

·3· · · that right?

·4· · · · A.· ·As I understand it, they

·5· · · delivered the notice to the borrower

·6· · · informing the borrow that they were

·7· · · exercising that right and the borrower

·8· · · failed to or elected not to follow the

·9· · · notice and did not appoint a

10· · · replacement qualified manager.

11· · · · Q.· ·And is your knowledge of those

12· · · circumstances based on information

13· · · provided by TIAA?

14· · · · A.· ·Yes.

15· · · · Q.· ·And as you sit here today, do

16· · · you know whether or not the debtor has

17· · · actually appointed a qualified manager

18· · · to replace the property manager?

19· · · · A.· ·To my knowledge --

20· · · · Q.· ·I'm sorry?

21· · · · A.· ·To my knowledge, they have not.

22· · · · Q.· ·Okay.· If you could just move

23· · · down the page, Mr. Winston, to

24· · · paragraph 34 of Mr. O'Toole's


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 81 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           45
·1· · · declaration.

·2· · · · A.· ·Okay.

·3· · · · Q.· ·So this makes reference to what

·4· · · I understand to be a notice of default

·5· · · by the property --

·6· · · · · · · · ·MR. HAIMS:· Thad?

·7· · · · · · · · ·MR. BRACEGIRDLE:· Yes.

·8· · · · · · · · ·MR. HAIMS:· Can you give him

·9· · · just a minute to read it?

10· · · · · · · · ·MR. BRACGIRDLE:· Oh, sure.

11· · · I didn't mean to jump ahead.            I

12· · · apologize.

13· · · · A.· ·I got it.· Go ahead.

14· · · · Q.· ·Okay.· So this makes reference

15· · · to a notice of event of default by the

16· · · property owners under a mortgage loan.

17· · · · · · · · ·In that context do you

18· · · understand the property owners to mean

19· · · the entities that hold title to the

20· · · underlying storage facilities?

21· · · · A.· ·Yes, that is my understanding.

22· · · · Q.· ·And so the notice of default in

23· · · that context then falls under the

24· · · mortgages that are held by other


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 82 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           46
·1· · · lenders and that are secured by those

·2· · · properties.· Is that correct?

·3· · · · A.· ·That is my understanding.

·4· · · · Q.· ·All right.· And then in that

·5· · · paragraph it makes reference to -- I'll

·6· · · read the last sentence:· "RREF,

·7· · · however, cannot perform the required

·8· · · repairs until the foreclosure occurs

·9· · · and the financial reporting defaults

10· · · are otherwise personal defaults and,

11· · · therefore, not susceptible to cure by

12· · · RREF."

13· · · · · · · · ·What do you understand to be

14· · · the required repairs as described

15· · · there?

16· · · · A.· ·As I understand it, at the time

17· · · that the overall financing closed,

18· · · which included the first mortgage, the

19· · · senior mezzanine loan and the junior

20· · · mezzanine loan, of which we were the

21· · · holder of the note, at that time the

22· · · lender group required and put into the

23· · · loan documents that there were a list

24· · · of deferred maintenance items at


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 83 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           47
·1· · · various properties that the borrower

·2· · · was required to repair within a certain

·3· · · amount of time and, furthermore, that

·4· · · the borrower did not complete those

·5· · · repairs by the required date and as I

·6· · · understand it as of today has still not

·7· · · completed those repairs, thus causing a

·8· · · default under the loan documents.

·9· · · · Q.· ·And how does that affect the

10· · · interest held by Related, if at all,

11· · · under the Mezz loan that it holds?

12· · · · A.· ·As I understand it, defaults

13· · · under the Mezz loan have -- as I

14· · · understand it, the inter-creditor

15· · · provides the holder of the junior Mezz

16· · · note the right to cure certain defaults

17· · · by its borrower under either the first

18· · · mortgage or the senior mezzanine notes.

19· · · · · · · · ·However, as a lender and not

20· · · the owner of the properties, it is not

21· · · physically possible for us to exercise

22· · · these cure rights.

23· · · · Q.· ·Okay.· And what effect does that

24· · · have on the collateral that Related


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 84 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           48
·1· · · holds that secures the Mezz loan?

·2· · · · A.· ·What physical effect does it

·3· · · have on the underlying properties or

·4· · · what effect does it have on the junior

·5· · · mezzanine note that we're the holder

·6· · · of?

·7· · · · Q.· ·No.· What effect does it have on

·8· · · the note?

·9· · · · A.· ·My understanding -- and I would

10· · · either have to look at the inter-

11· · · creditor or ask my counsel for further

12· · · detail, but my understanding is that it

13· · · potentially causes a default that we in

14· · · certain circumstances might be required

15· · · to cure but which we are unable to do

16· · · so given the nature of the default.

17· · · · Q.· ·All right.· Before Related

18· · · acquired the note from TIAA on March

19· · · 8th of this year, had Related

20· · · participated in any of the preceding

21· · · foreclosure sales on the collateral?

22· · · · A.· ·No.

23· · · · · · · · ·But to clarify, there were

24· · · no foreclosure sales.· There was a


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 85 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           49
·1· · · scheduled foreclosure sale.

·2· · · · Q.· ·Had Related registered to make a

·3· · · bid in any of the preceding foreclosure

·4· · · sales before it acquired the note?

·5· · · · A.· ·If I remember correctly, we

·6· · · signed a confi to receive information

·7· · · during the fall of 2020.· If I remember

·8· · · correctly, the initial UCC auction was

·9· · · canceled before any formal registration

10· · · documents were sent out to prospective

11· · · bidders who had signed the confi.

12· · · · · · · · ·As such, there was no

13· · · preceding auction for which we could

14· · · have registered.

15· · · · Q.· ·Okay.· And as I understand it,

16· · · March 8th, the date on which Related

17· · · acquired the GVS loan from TIAA, that

18· · · was two days before a rescheduled

19· · · foreclosure sale.· Is that correct?

20· · · · A.· ·I believe that is correct.

21· · · · Q.· ·And did that March 10th

22· · · foreclosure sale go forward?

23· · · · A.· ·No, it did not.

24· · · · Q.· ·And what's your understanding as


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 86 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           50
·1· · · to why that March 10th sale did not

·2· · · proceed?

·3· · · · A.· ·My understanding is that the

·4· · · borrower went to the New York courts to

·5· · · get a stay to delay that foreclosure

·6· · · auction.

·7· · · · Q.· ·All right.· Was the foreclosure

·8· · · sale that was scheduled to take place

·9· · · on March 10th, was Jones Lang LaSalle

10· · · involved in that in any way to your

11· · · knowledge?

12· · · · A.· ·As the marketing group?

13· · · · Q.· ·I'm just wondering did they have

14· · · involvement in the foreclosure sale?

15· · · · A.· ·I believe that they were the

16· · · group running the process.

17· · · · Q.· ·Did you have any communications

18· · · with Jones Lang LaSalle before Related

19· · · acquired the note from TIAA on March

20· · · 8th?

21· · · · A.· ·To my recollection, only in the

22· · · capacity of signing a confidentiality

23· · · agreement as a prospective bidder, and

24· · · I believe that we registered as a


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 87 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           51
·1· · · bidder for that auction which was post

·2· · · our acquisition date or which was meant

·3· · · to be.

·4· · · · · · · · ·If we can go off the record

·5· · · for one moment?

·6· · · · Q.· ·Sure.

·7· · · · · · · · ·(A discussion was held off

·8· · · the record.)

·9· · · · · · · · THE WITNESS:· Can we go back

10· · · on the record?

11· · · · · · · · ·THE COURT REPORTER:· I'm

12· · · back on the record now.

13· · · · · · · · ·THE WITNESS:· And as a point

14· · · of clarification, earlier I mentioned

15· · · Newmark being involved during the

16· · · initial auction in 2020.· I meant to

17· · · say JLL.

18· · · · · · · · ·MR. BRACEGIRDLE:· Okay.

19· · · Thank you for clarifying that.            I

20· · · appreciate it.

21· · · BY MR. BRACEGIRDLE:

22· · · · Q.· ·Okay.· So if I understand your

23· · · testimony, Mr. Winston, so Related

24· · · registered as a bidder for a


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 88 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           52
·1· · · foreclosure sale at or after the time

·2· · · that it acquired the note on March 8th.

·3· · · Is that correct?

·4· · · · A.· ·Do you mean that we registered

·5· · · at or after or that the sale was

·6· · · scheduled for at or after?

·7· · · · Q.· ·You mentioned just a moment ago

·8· · · the fact that -- I believe you

·9· · · testified that Related registered as a

10· · · bidder.

11· · · · A.· ·You're asking when we

12· · · registered, correct?

13· · · · Q.· ·Sure.· Yes.

14· · · · A.· ·If I remember correctly, we

15· · · registered prior to the acquisition.

16· · · · Q.· ·Okay.· All right.· And how long

17· · · before the acquisition did that happen?

18· · · Do you recall?

19· · · · A.· ·I don't recall.· If I remember

20· · · correctly, one to two weeks but I don't

21· · · recall specifically.

22· · · · Q.· ·Okay.· And after acquiring the

23· · · note, did Related have communications

24· · · with JLL concerning the foreclosure


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 89 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           53
·1· · · sale that was to take place on March

·2· · · 10th?

·3· · · · A.· ·Yes.· As the holder of the note,

·4· · · JLL was now engaged by us as the lender

·5· · · to manage a commercially reasonable UCC

·6· · · foreclosure process on our behalf and

·7· · · as previously agreed to by the

·8· · · borrower.

·9· · · · Q.· ·Okay.· And also after acquiring

10· · · the note on March 8th, did Related have

11· · · any communications with other potential

12· · · bidders for the collateral?

13· · · · A.· ·Not to my knowledge apart from

14· · · SROA, who I don't know offhand whether

15· · · or not they completed the registration

16· · · process.

17· · · · Q.· ·And after acquiring the note,

18· · · did Related have any communications

19· · · with actual bidders on the collateral

20· · · who had registered?

21· · · · A.· ·I believe that the senior

22· · · mezzanine noteholder may have been a

23· · · registered bidder.· We spoke to them

24· · · briefly after acquiring the note in our


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 90 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           54
·1· · · capacity as the junior noteholder.

·2· · · · Q.· ·Who was that senior noteholder?

·3· · · · A.· ·Extra Space Storage.

·4· · · · Q.· ·And what was the nature of the

·5· · · communications that Related had with

·6· · · them?

·7· · · · A.· ·To introduce ourselves, let them

·8· · · know that we are now the holder of the

·9· · · junior note which was subordinate to

10· · · them.

11· · · · Q.· ·Any discussions beyond that

12· · · topic?

13· · · · A.· ·No.

14· · · · Q.· ·Are you aware of Extra Space

15· · · Storage taking any actions to enforce

16· · · its rights against the entity that

17· · · holds its debt?

18· · · · A.· ·I don't recall offhand.

19· · · · Q.· ·And are you aware of any of the

20· · · secured creditors for the entity that

21· · · holds the underlying storage facilities

22· · · taking any actions to enforce their

23· · · debt?

24· · · · A.· ·I believe that they have sent


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 91 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           55
·1· · · default notices which we just

·2· · · discussed.

·3· · · · Q.· ·And other than providing those

·4· · · notices of default, are you aware of

·5· · · the lenders for those mortgages taking

·6· · · any further actions to enforce?

·7· · · · A.· ·I believe that the loan servicer

·8· · · enacted lockbox provisions prior to our

·9· · · acquisition as provided under the

10· · · various loan documents following an

11· · · event of default.

12· · · · Q.· ·Okay.· What about since the time

13· · · that Related acquired the loan, other

14· · · than the notes of default we talked

15· · · about earlier are you aware of any

16· · · other creditors of the entities holding

17· · · the underlying storage facilities

18· · · taking actions to enforce their rights?

19· · · · A.· ·I don't recall whether there was

20· · · more than one default notice or whether

21· · · it came solely from the first mortgage

22· · · lender or from the senior mezzanine

23· · · noteholder or both, but apart from

24· · · default notices I don't recall any


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 92 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           56
·1· · · additional enforcement actions being

·2· · · taken subsequent to our acquisition.

·3· · · · Q.· ·All right.· Can I ask you,

·4· · · Mr. Winston, to look back at Mr.

·5· · · O'Toole's declaration?· Now I would

·6· · · like you to take a look at paragraph

·7· · · 40, please.

·8· · · · · · · · ·And you'll see at --

·9· · · · · · · · ·MR. HAIMS:· Thad, give him a

10· · · second.· He's still reading it.

11· · · · · · · · ·MR. BRACEGIRDLE:· Sure.               I

12· · · apologize.

13· · · · A.· ·Okay.· Go ahead.

14· · · · Q.· ·So the last few sentences of

15· · · paragraph 40 state that "Creditors of

16· · · the non-debtor subsidiary entities,

17· · · however, are unaffected by the

18· · · restrictions of the automatic stay.

19· · · Such creditors are, therefore, free to

20· · · take action to enforce their rights

21· · · against these non-debtor entities that

22· · · will harm the value of the estate to

23· · · RREF's detriment."

24· · · · · · · · ·With respect to that


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 93 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           57
·1· · · statement, is it correct to say that

·2· · · other than the actions that you have

·3· · · testified about this morning that

·4· · · you're unaware of any additional

·5· · · actions being taken by those creditors

·6· · · of the non-debtor subsidiaries?

·7· · · · A.· ·To my recollection and at this

·8· · · point in time, yes.

·9· · · · Q.· ·And are you aware of any of

10· · · those creditors intending to take

11· · · action to enforce their rights?

12· · · · A.· ·To my knowledge and at this

13· · · time, no.

14· · · · · · · · ·But if there's insufficient

15· · · cash flow to pay debt service on their

16· · · positions, that may well change.

17· · · · Q.· ·Right.· But it may not, right?

18· · · At this point we're just speculating.

19· · · Is that fair?

20· · · · A.· ·As I said, to my knowledge at

21· · · this point, no, but that may change.

22· · · · Q.· ·Okay.· And if creditors were

23· · · hypothetically to take those actions,

24· · · how, if at all, would that affect the


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 94 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           58
·1· · · value of the estate to RREF's

·2· · · detriment?

·3· · · · A.· ·We as the junior mezzanine

·4· · · noteholder have the right under the

·5· · · inter-creditor agreement to make

·6· · · protective advances to the extent that

·7· · · there is not sufficient cash flow to

·8· · · pay current debt service on both the

·9· · · first mortgage and the senior mezzanine

10· · · note.

11· · · · · · · · ·To the extent that were to

12· · · happen, as I understand the provisions

13· · · of the automatic stay we are unable to

14· · · avail ourselves of those cure rights in

15· · · the ordinary course of business.· And I

16· · · trust you're aware that this has been a

17· · · topic addressed with the Court under

18· · · the bankruptcy proceeding.

19· · · · Q.· ·Okay.· Other than what you just

20· · · described, are you aware of any other

21· · · ways in which the ongoing Chapter 11

22· · · proceeding could be harming RREF's

23· · · interest in the collateral?

24· · · · · · · · ·MR. HAIMS:· Without


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 95 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           59
·1· · · disclosing attorney-client privilege.

·2· · · · Q.· ·I'm not suggesting -- I'm just

·3· · · saying from a business perspective

·4· · · what's Related's position on that?               I

·5· · · don't want you to disclose anything

·6· · · that counsel has disclosed or has

·7· · · communicated to you.

·8· · · · A.· ·Without knowing every provision

·9· · · of the inter-creditor agreement off the

10· · · top of my head, as it's a rather

11· · · lengthy agreement, there are various

12· · · cure rights provided to the junior

13· · · mezzanine noteholder under the

14· · · inter-creditor agreement, all of which

15· · · in the ordinary course of business and

16· · · outside of the bankruptcy proceeding we

17· · · would be able to avail ourselves in the

18· · · normal course of business.

19· · · · · · · · ·Without knowing each of them

20· · · offhand, I can't point to specific ones

21· · · that we would not be able to avail

22· · · ourselves given the bankruptcy

23· · · proceedings.

24· · · · · · · · ·However, just as we may be


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 96 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           60
·1· · · constrained from exercising our right

·2· · · to make protective advances to pay

·3· · · interest shortfalls, I presume that we

·4· · · would need to review the exercise of

·5· · · any cure rights that we have, monetary

·6· · · or non-monetary, to understand whether

·7· · · or not we are able to exercise those

·8· · · within the context of a bankruptcy

·9· · · proceeding.

10· · · · Q.· ·Okay.· And if we look back at

11· · · paragraph 40 of Mr. O'Toole's

12· · · declaration, the first sentence of that

13· · · states "The debtor's initiation of

14· · · Chapter 11 proceedings and invocation

15· · · of the automatic stay is causing

16· · · irreparable harm to RREF, the debtor's

17· · · only secured creditor."

18· · · · · · · · ·So is it correct to say that

19· · · that threat of irreparable harm refers

20· · · to the ability to preserve the cure

21· · · right that you just described?

22· · · · A.· ·That is my understanding.

23· · · · Q.· ·If I can ask you, Mr. Winston,

24· · · to turn to paragraph 44 of the


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 97 of 142

   30(b)(6)          Michael E. Winston - May 20, 2021

                                                                           61
·1· · · declaration.· We're hopefully on the

·2· · · same page but just let me know when you

·3· · · have finished reading it.

·4· · · · A.· ·Okay.

·5· · · · Q.· ·In paragraph 44 Mr. O'Toole

·6· · · states that "Upon information and

·7· · · belief, the portfolio of 64

·8· · · self-storage facilities is worth

·9· · · approximately $325 million."

10· · · · · · · · ·Do you have any

11· · · understanding of what the basis is for

12· · · that statement that the portfolio of

13· · · the 64 self-storage facilities is worth

14· · · approximately $325 million?

15· · · · A.· ·At the time of acquisition we

16· · · estimated in place net operating income

17· · · on a trailing basis to be approximately

18· · · $17.5 million, which at a 5.5 percent

19· · · cap rate equates to roughly 318 million

20· · · and change dollars, and I presume that

21· · · we rounded that to 325.

22· · · · Q.· ·And so when the next sentence

23· · · goes on to say "The value likely does

24· · · not account for claims that unsecured


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 98 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           62
·1· · · creditors may have against the mortgage

·2· · · borrowers or Mezz 1 borrower," does

·3· · · that mean that in the valuation you

·4· · · just described those claims were not

·5· · · accounted for?

·6· · · · A.· ·Correct.· That is a rough

·7· · · valuation, not taking into account

·8· · · claims that may exist.

·9· · · · · · · · ·MR. HAIMS:· Thad, let us

10· · · know when is another good time for a

11· · · break.

12· · · · · · · · ·MR. BRACEGIRDLE:· Actually,

13· · · this is a good time.· We can go off the

14· · · record.

15· · · · · · · · ·THE COURT REPORTER:· I'm off

16· · · the record.

17· · · · · · · · ·(A brief recess was taken.)

18· · · BY MR. BRACEGIRDLE:

19· · · · Q.· ·Mr. Winston, since the time when

20· · · SROA first contacted Related in January

21· · · of this year, have you acquired any

22· · · knowledge or understanding of property

23· · · values of storage facilities in the

24· · · United States generally?


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71     Filed 05/24/21   Page 99 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                           63
·1· · · · · · · · ·MR. HAIMS:· Objection.

·2· · · · A.· ·You say property values of

·3· · · storage facilities?

·4· · · · Q.· ·Yes.

·5· · · · A.· ·We reviewed various market

·6· · · research on storage facilities in the

·7· · · United States.

·8· · · · Q.· ·Okay.· And have you continued to

·9· · · perform that research up to the present

10· · · time?

11· · · · · · · · ·MR. HAIMS:· Objection.

12· · · · A.· ·I review research that may come

13· · · across my desk from time to time.

14· · · · Q.· ·Do you have any understanding as

15· · · to whether the property values of

16· · · storage facilities generally have been

17· · · increasing or decreasing over the last,

18· · · say, three months?

19· · · · A.· ·I don't know what's happened

20· · · over the last three months.· But as

21· · · with all things in real estate, I think

22· · · that it's very specific to the

23· · · particular properties, their location,

24· · · their age, their quality and the way in


   www.LexitasLegal.com/Premier       Lexitas                   888-267-1200· · ·
                                                                                YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 100 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          64
·1· · · which they're being operated and

·2· · · maintained.

·3· · · · Q.· ·Is there anything about the 64

·4· · · storage facilities that are the

·5· · · underlying properties here that suggest

·6· · · to you that any of those factors would

·7· · · have a negative effect on value?

·8· · · · A.· ·Yes.· We're aware of, as we just

·9· · · discussed, deferred maintenance that

10· · · has not been performed.· We've seen

11· · · news articles about facilities within

12· · · the portfolio where units have been

13· · · broken into because there are no

14· · · managers.

15· · · · · · · · ·These are older facilities

16· · · with I believe an average age or year

17· · · of being built of 1982 and for the most

18· · · part these are non-climate-controlled

19· · · facilities.

20· · · · · · · · ·So I would say that these

21· · · relative to other storage portfolios

22· · · that may be out there and transactions

23· · · that have taken place, these have a

24· · · variety of things going against them


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 101 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          65
·1· · · were one to be evaluating the value.

·2· · · · Q.· ·And other than the GVS loan, is

·3· · · Related currently pursuing any other

·4· · · investments in the public storage

·5· · · space?

·6· · · · A.· ·We evaluate investments as they

·7· · · come across our desk.· I believe we saw

·8· · · a flyer for another portfolio being

·9· · · marketed within the last week or so and

10· · · I can't speak for the entire universe

11· · · of individuals at this company.

12· · · · Q.· ·Okay.· But within the funds that

13· · · you manage, are you aware of any other

14· · · storage facility opportunities being

15· · · pursued other than the GVS Portfolio?

16· · · · A.· ·As I stated, I believe that we

17· · · saw a flyer for a portfolio of storage

18· · · facilities recently which I believe

19· · · we're in the process of obtaining

20· · · information on.

21· · · · Q.· ·Okay.· Do you know where the

22· · · facilities that are the subject of that

23· · · flyer are located?

24· · · · A.· ·I believe that it is


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 102 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          66
·1· · · predominantly in the midwest, but I

·2· · · don't recall specifically.

·3· · · · Q.· ·Do you know who the owner or

·4· · · owners of those facilities are?

·5· · · · A.· ·I do not.

·6· · · · Q.· ·Has Related had any discussions

·7· · · with Extra Space Storage concerning the

·8· · · potential acquisition of Extra Space

·9· · · Storage's debt position?

10· · · · A.· ·No.

11· · · · Q.· ·Has Related communicated with

12· · · any other creditors within the GVS

13· · · chain of entities concerning the

14· · · acquisition of any debt?

15· · · · A.· ·We have communicated with

16· · · Midland in their capacity as loan

17· · · servicer.

18· · · · Q.· ·And what has been the nature of

19· · · those communications?

20· · · · A.· ·To introduce ourselves as the

21· · · new holder of the junior mezzanine note

22· · · at the time that we acquired it and

23· · · then various routine communications

24· · · having to do with the monthly payment


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 103 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          67
·1· · · of interest.

·2· · · · Q.· ·Okay.· Has Related -- I'm sorry.

·3· · · I didn't mean to cut you off.

·4· · · · A.· ·No.· That was somebody else, not

·5· · · me.

·6· · · · Q.· ·Oh, okay.

·7· · · · · · · · ·Has Related had any

·8· · · discussions with any of those mortgage

·9· · · lenders about potentially acquiring

10· · · their debt?

11· · · · A.· ·No.

12· · · · Q.· ·And is Related at the present

13· · · time attempting to acquire securities

14· · · of any other affiliates of Great Value

15· · · Storage or Worldwide -- I'm sorry --

16· · · World Class?

17· · · · A.· ·I do not know.

18· · · · Q.· ·What about the --

19· · · · · · · · ·MR. HAIMS:· Thad, if I

20· · · could, what topic are these questions

21· · · related to?

22· · · · · · · · ·MR. BRACEGIRDLE:· Fair

23· · · enough.· Fair enough.· I'll withdraw

24· · · the question.


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 104 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          68
·1· · · BY MR. BRACEGIRDLE:

·2· · · · Q.· ·Let me back up.

·3· · · · · · · · ·So I understand that RREF

·4· · · has initiated litigation against

·5· · · Mr. Paul for a personal guaranty in New

·6· · · York State Court.· Is that correct?

·7· · · · A.· ·Yes.· That is my understanding.

·8· · · · Q.· ·And other than that suit and

·9· · · RREF's actions in connection with the

10· · · bankruptcy proceeding, is RREF taking

11· · · any other actions to collect on the

12· · · note?

13· · · · A.· ·I believe we were pursuing the

14· · · UCC foreclosure as a result of the

15· · · bankruptcy filing.· So there's the UCC

16· · · foreclosure, there's the bankruptcy and

17· · · then there's the guaranty claim that I

18· · · just mentioned.

19· · · · · · · · ·And I would defer to my

20· · · counsel if I'm missing something, but

21· · · from my understanding that is what

22· · · we're doing.

23· · · · Q.· ·Okay.· Well, Mr. Winston, those

24· · · are all of my questions at this time.


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 105 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          69
·1· · · I appreciate your time.

·2· · · · · · · · ·MR. BRACEGIRDLE:· Before I

·3· · · hand over the witness, I just want for

·4· · · the record just state a reservation of

·5· · · rights.

·6· · · · · · · · ·We received the production

·7· · · of documents last night shortly before

·8· · · midnight.· We've done our best to try

·9· · · to review those before the beginning of

10· · · today's deposition.

11· · · · · · · · ·I just want to on the record

12· · · reserve our right to re-call the

13· · · witness if there's any documents that

14· · · we find in the production that we think

15· · · merit additional examination.

16· · · · · · · · ·With that, I will pass the

17· · · witness.

18· · · · · · · · ·MR. HAIMS:· Could we go off

19· · · the record for two minutes?

20· · · · · · · · ·MR. BRACEGIRDLE:· Yes.

21· · · · · · · · ·(A brief recess was taken.)

22· · · · · · · · ·MR. HAIMS:· We don't have

23· · · any questions for Mr. Winston at this

24· · · time, but I would note that this


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
                                                                               YVer1f
         Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 106 of 142

   30(b)(6)           Michael E. Winston - May 20, 2021

                                                                          70
·1· · · deposition took place on an agreed-upon

·2· · · schedule and we would object to any

·3· · · further attempts to depose him outside

·4· · · of the agreed-upon schedule.

·5· · · · · · · · ·But with that, I don't have

·6· · · anything further at the moment.

·7· · · · · · · · ·MR. BRACEGIRDLE:· Okay.

·8· · · · · · · · ·THE COURT REPORTER: Counsel,

·9· · · would you like to order an expedited

10· · · transcript or rough drafts?· How would

11· · · you like the transcript delivered?

12· · · · · · · · ·MR. HAIMS:· Both.

13· · · · · · · · ·MR. BRACEGIRDLE:· All of the

14· · · above both, Kurt.

15· · · · · · · · ·THE COURT REPORTER: So

16· · · expedited final and rough drafts?

17· · · · · · · · ·MR. HAIMS:· Yes, please.

18· · · · · · · · ·MR. BRACEGIRDLE:· Yes.               I

19· · · would like a rough tonight and then

20· · · expedited.

21· · · · · · · · ·Thank you.

22· · · · · · · · ·(Deposition concluded at

23· · · 11:50 a.m.)

24· · · · · · · · · -· -· -· -         -


   www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
           Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 107 of 142

     30(b)(6)           Michael E. Winston - May 20, 2021

                                                                            71
·1· · · · · · · · · · I N D E X

·2
· · · DEPONENT:· MICHAEL E. WINSTON· · PAGE
·3
· · · · · Examination by Mr. Bracegirdle 3
·4
· · · · · · · · · · ·E X H I B I T S
·5

·6· · WINSTON DEPOSITION EXHIBITS· · · ·MARKED

·7· · Exhibit 1· ·Declaration of Richard

·8· · · · · · · · L. O'Toole· · · · · · · ·3

·9

10· · DIRECTIONS NOT TO ANSWER· · ·PAGE· LINE

11
· · · · · · · ·NONE
12
· · · REQUESTS MADE FOR DOCUMENTS· PAGE· LINE
13
· · · · · · · · · NONE
14

15· · READING AND SIGNING INSTRUCTIONS PAGE 72
· · · ERRATA SHEET· · · · · · · · · · ·PAGE 73
16· · CERTIFICATE OF REPORTER· · · · · PAGE 74

17

18

19

20

21

22

23

24


     www.LexitasLegal.com/Premier       Lexitas                  888-267-1200· · ·
              Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 108 of 142

      30(b)(6)             Michael E. Winston - May 20, 2021

                                                                               72
·1· · · · · READING AND SIGNING INSTRUCTIONS

·2·   ·   ·   After reading the transcript of your
· ·   ·   ·   deposition, please note any change or
·3·   ·   ·   correction and the reason therefor on
· ·   ·   ·   the errata sheet that appears on the
·4·   ·   ·   following page. DO NOT MAKE ANY MARKS
· ·   ·   ·   OR NOTATIONS ON THE TRANSCRIPT ITSELF.
·5·   ·   ·   Please sign and date the errata sheet
· ·   ·   ·   and return it to our office at the
·6·   ·   ·   address indicated below.· Our office
· ·   ·   ·   will distribute copies of the executed
·7·   ·   ·   errata sheet to all counsel.· If
· ·   ·   ·   necessary, you can make additional
·8·   ·   ·   copies of the errata sheet.

·9·   ·   · Rule 30(e) governing this procedure
· ·   ·   · provides the deposition may be filed as
10·   ·   · transcribed if you do not return a
· ·   ·   · signed errata sheet within 30 days.
11·   ·   RETURN ORIGINAL ERRATA SHEET TO:
· ·   ·   LEXITAS REPORTING
12·   ·   1330 King Street, Wilmington, DE· 19801
· ·   ·   depos@wilfet.com - 302-655-0477
13

14

15

16

17

18

19

20

21

22

23

24


      www.LexitasLegal.com/Premier         Lexitas                  888-267-1200· · ·
              Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 109 of 142

      30(b)(6)             Michael E. Winston - May 20, 2021

                                                                               73
·1· · DEPONENT: MICHAEL E. WINSTON
· · · DATE:· · ·Thursday, May 20, 2021
·2· · CASE:· · ·GVS Portfolio I B, LLC

·3·   · · · · · · · · ·ERRATA SHEET
· ·   · PAGE/LINE/CHANGE OR CORRECTION AND REASON
·4
· ·   ·   ----/----/-------------------------------
·5·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
·6·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
·7·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
·8·   ·   ----/----/-------------------------------
· ·   ·   ----/------------------------------------
·9·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
10·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
11·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
12·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
13·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
14·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
15·   ·   ----/----/-------------------------------
· ·   ·   ----/----/------------------------------
16·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
17·   ·   ----/----/-------------------------------
· ·   ·   ----/----/-------------------------------
18
· ·   ·   ·   I have read the foregoing transcript of
19·   ·   ·   my deposition and, except for any
· ·   ·   ·   corrections or changes noted above, I
20·   ·   ·   hereby subscribe to the transcript as
· ·   ·   ·   an accurate record of the statements
21·   ·   ·   made by me.

22· · Date:· · · · · · · · · · · · · · _
· · · · · · · · · · · · Signature of Deponent
23

24


      www.LexitasLegal.com/Premier         Lexitas                  888-267-1200· · ·
              Case 21-10690-CSS   Doc 71    Filed 05/24/21   Page 110 of 142

      30(b)(6)             Michael E. Winston - May 20, 2021

                                                                               74
·1· · State of Delaware· )

·2· · · · · · · · · · · ·)
· · · New Castle County· )
·3

·4
· · · · · · · ·CERTIFICATE OF REPORTER
·5

·6·   ·   ·   · ·I, Kurt A. Fetzer, Registered
· ·   ·   ·   Diplomate Reporter and Notary Public,
·7·   ·   ·   do hereby certify that there came
· ·   ·   ·   before me on Thursday, May 20, 2021,
·8·   ·   ·   the deponent herein, MICHAEL E.
· ·   ·   ·   WINSTON, who was duly sworn by me and
·9·   ·   ·   thereafter examined by counsel for the
· ·   ·   ·   respective parties; that the questions
10·   ·   ·   asked of said deponent and the answers
· ·   ·   ·   given were taken down by me in
11·   ·   ·   Stenotype notes and thereafter
· ·   ·   ·   transcribed by use of computer-aided
12·   ·   ·   transcription and computer printer
· ·   ·   ·   under my direction.
13
· ·   ·   ·   · ·I further certify that the foregoing
14·   ·   ·   is a true and correct transcript of the
· ·   ·   ·   testimony given at said examination of
15·   ·   ·   said witness.

16·   ·   ·   · ·I further certify that I am not
· ·   ·   ·   counsel, attorney, or relative of
17·   ·   ·   either party, or otherwise interested
· ·   ·   ·   in the event of this suit.
18

19

20
· · · · · · ·Kurt A. Fetzer, RDR, CRR
21

22

23

24


      www.LexitasLegal.com/Premier         Lexitas                  888-267-1200· · ·
              Case 21-10690-CSS    Doc 71      Filed 05/24/21        Page 111 of 142
30(b)(6)                       Michael E. Winston - May 20, 2021

                                                                          affect 47:9 57:24
                    $                                 8
                                                                          affidavits 6:3,12,13
 $1.5 26:24                       8th 29:12 48:19 49:16 50:20 52:2        affiliates 67:14
                                   53:10                                  affiliation 28:19
 $17.5 61:18
 $325 61:9,14                                                             age 63:24 64:16
                                                      A
 $82 36:6                                                                 agreed 26:7,8,12 53:7
                                  a.m. 70:23                              agreed-upon 70:1,4
                    1             ability 4:23 60:20                      agreement 26:8 50:23 58:5 59:9,11,
                                  accommodated 37:19                       14
 1 41:21 42:11 62:2
                                  accommodating 30:14                     ahead 23:23 42:20 45:11,13 56:13
 10th 49:21 50:1,9 53:2
                                  account 38:5 61:24 62:7                 alongside 26:9
 11 58:21 60:14
                                  accounted 62:5                          amount 33:16 47:3
 11:50 70:23
                                  accrued 39:8 40:15                      analysis 33:7,10 38:17
 1982 64:17
                                  accurate 16:2 17:10 43:4                answering 4:22 34:13

                    2             acquire 10:12 21:19 22:1 32:5 37:6      apologize 10:2 45:12 56:12
                                   41:8,15,16 67:13                       appoint 43:9,18 44:9
 2020 14:4 49:7 51:16             acquired 10:15 23:21 25:20 29:11        appointed 44:17
 2021 10:13 16:20 17:8 42:18       30:2 36:19 40:12,15,17 41:7 48:18
                                   49:4,17 50:19 52:2 55:13 62:21 66:22   appraisal 32:15 33:2,5
 26 42:18
                                  acquiring 19:12 21:9 39:4,10,15,19      appraiser 32:16,23
                                   40:23 52:22 53:9,17,24 67:9            approached 16:24
                    3
                                  acquisition 13:8 18:17 19:4,20,24       approximate 7:14
                                   20:2,21 21:7 25:1,14,17 27:4,13,15,
 30(b)(6) 6:15 31:2                                                       approximately 61:9,14,17
                                   19 30:2 31:4 40:11 51:2 52:15,17
 318 61:19                         55:9 56:2 61:15 66:8,14                April 42:18
 325 61:21                        acquisitions 41:3                       area 9:6,9
 33 42:14,22 43:3                 acting 17:14,16 28:11                   arrangement 25:10
 34 44:24                         action 56:20 57:11                      articles 64:11
                                  actions 42:23 54:15,22 55:6,18 56:1     assert 9:16
                    4              57:2,5,23 68:9,11
                                                                          assets 13:2
                                  actual 53:19
 40 30:14 56:7,15 60:11                                                   assist 21:18
                                  additional 12:18 56:1 57:4 69:15
 44 60:24 61:5                                                            associate 13:14
                                  addressed 58:17
                                                                          assume 5:4
                    5             adequate 21:6
                                                                          attempting 67:13
                                  adjusted 32:8 37:19
 5.5 61:18                                                                attempts 70:3
                                  admissibility 3:2
                                                                          attorney 3:21
                    6             advances 58:6 60:2
                                                                          attorney-client 9:17 41:13 59:1
                                  advertising 14:18
 64 12:3 61:7,13 64:3                                                     attorneys 7:17
                                  advice 22:18
                                                                          attractive 17:4 20:3,22 30:7,10 32:1,
                                  advisor 17:16                            7 37:16




www.LexitasLegal.com/Premier                     Lexitas 888-267-1200· · ·Index: $1.5–attractive
               Case 21-10690-CSS          Doc 71       Filed 05/24/21     Page 112 of 142
30(b)(6)                              Michael E. Winston - May 20, 2021

 auction 14:6,9,12 15:5,21 16:11          69:2,20 70:7,13,18                  clear 9:23 18:2 22:17
  18:16 49:8,13 50:6 51:1,16
                                         BRACGIRDLE 45:10                     client's 30:17
 audible 5:12,17
                                         break 5:21,23 17:17 62:11            close 40:13
 automatic 56:18 58:13 60:15
                                         briefly 53:24                        closed 46:17
 avail 58:14 59:17,21
                                         broad 9:2                            closer 6:6
 average 64:16
                                         broken 64:13                         collateral 23:4,8,17,21 24:9,12 25:8
 aware 13:23 14:7,12,24 35:1 36:20                                             27:4,13,16,17 28:7,13 29:24 32:5
                                         buildings 10:20
  54:14,19 55:4,15 57:9 58:16,20 64:8                                          34:1 37:15 47:24 48:21 53:12,19
  65:13                                  built 64:17                           58:23

                                         business 8:12,14,20,24 19:6 21:12    colleagues 35:16
                   B                      22:20 58:15 59:3,15,18
                                                                              collect 68:11
 back 10:2,4 24:17 25:16 35:22 36:1                                           commercially 53:5
                                                            C
  51:9,12 56:4 60:10 68:2                                                     common 28:24
 balance 40:16                           called 12:22                         communicate 20:18
 bankruptcy 4:1,2 30:18 36:12 58:18      calls 7:9,10,12,15,16,18 8:1         communicated 21:2 59:7 66:11,15
  59:16,22 60:8 68:10,15,16
                                         canceled 16:12 49:9                  communicates 29:4
 based 44:12
                                         cap 61:19                            communication 15:15 20:15
 basis 43:12 61:11,17
                                         capacity 50:22 54:1 66:16            communications 50:17 52:23
 Bayard 3:22                                                                   53:11,18 54:5 66:19,23
                                         capital 17:1,12,15 18:5,20 19:2,18
 bearing 36:23                            21:6,19                             company 65:11
 began 17:7                              case 22:10 25:5 36:12                compared 40:20
 begin 16:17,22                          cash 26:16,20,22 33:14,20,24 57:15   complete 23:2 25:7 28:5 47:4
                                          58:7
 beginning 24:18 69:9                                                         completed 47:7 53:15
                                         caused 16:22
 behalf 17:19,21,23 53:6                                                      Completely 34:11
                                         causing 47:7 60:15
 belief 61:7                                                                  computer 6:7
                                         caution 22:15 41:12
 believed 20:2,20 23:24 24:9 30:6                                             concluded 70:22
  32:3 37:15                             cease 43:17
                                                                              conferencing 3:4
 Benjamin 29:8                           chain 66:13
                                                                              confi 49:6,11
 bid 17:23 18:15 49:3                    change 57:16,21 61:20
                                                                              confidentiality 50:22
 bidder 17:2,18 18:5,9,13 50:23 51:1,    Chapter 58:21 60:14
  24 52:10 53:23                                                              connection 13:7 14:8 68:9
                                         choice 12:13
 bidders 49:11 53:12,19                                                       consideration 26:17 34:5 37:5 40:4,
                                         chronology 29:17                      20
 borrow 44:6
                                         circumstances 31:3 44:12 48:14       considered 22:22 23:19
 borrower 39:24 44:5,7 47:1,4,17
  50:4 53:8 62:2
                                         claim 68:17                          consistent 40:22
 borrower/manager 43:17                  claims 61:24 62:4,8                  constrained 60:1
 borrowers 62:2                          clarification 51:14                  contact 15:24 18:4
 Bracegirdle 3:5,15,21 10:1,6,23         clarify 19:13 24:4 32:21 48:23       contacted 14:23 17:13,19,20,23
  11:3 30:24 31:11,21,22 34:9,15,20      clarifying 51:19                      20:10 24:19 29:18 62:20
  35:17,21 36:3 42:2,7,12,19,21 45:7                                          contacting 20:19 21:1
  51:18,21 56:11 62:12,18 67:22 68:1     Class 67:16




www.LexitasLegal.com/Premier                            Lexitas
                                                             888-267-1200· · ·Index: auction–contacting
              Case 21-10690-CSS           Doc 71        Filed 05/24/21       Page 113 of 142
30(b)(6)                              Michael E. Winston - May 20, 2021

 contemplated 25:4                       deal 41:1                               difference 18:8 40:2
 context 18:15 22:7 41:16 45:17,23       debt 9:4 54:17,23 57:15 58:8 66:9,14    difficult 5:14
  60:8                                    67:10
                                                                                 diligence 41:17
 contingencies 22:5,9,13,22              debtor 3:24 43:9 44:16
                                                                                 direct 42:14
 contingency 24:1,6,10,14,16 25:3        debtor's 60:13,16
                                                                                 directing 34:7
  27:3,9,12
                                         decide 34:19
                                                                                 director 8:18 11:5
 contingent 26:7 27:2,12 28:1 39:21
                                         deciding 39:16
                                                                                 disagree 35:13
 continued 63:8
                                         decision 38:9,22
                                                                                 disclose 22:15,19 41:13 59:5
 continuing 36:7,10,15
                                         decision-making 36:24 37:24
                                                                                 disclosed 59:6
 contract 25:21 26:6 27:21 28:2
                                         declaration 6:14 41:21 42:15,17
                                                                                 disclosing 59:1
 contractual 25:10 43:23                  45:1 56:5 60:12 61:1
                                                                                 discussed 55:2 64:9
 contributing 26:15                      decreasing 63:17
                                                                                 discussion 11:1 35:24 51:7
 copy 42:3                               default 36:21 37:4,14,20 38:1 39:13
                                          43:15 45:4,15,22 47:8 48:13,16 55:1,   discussions 24:21 30:1 54:11 66:6
 correct 12:19,24 16:1 21:16,24
                                          4,11,14,20,24                           67:8
  29:13,15 32:13 42:18,19 43:4 46:2
  49:19,20 52:3,12 57:1 60:18 62:6       defaults 46:9,10 47:12,16               dismiss 31:10
  68:6
                                         defer 68:19                             distinguish 18:7
 correctly 25:19 43:14 49:5,8 52:14,
                                         deferred 33:17 46:24 64:9               District 4:2
  20
                                         defined 43:20                           documents 6:19,21 39:11 43:21
 counsel 3:2 5:2 6:24 7:7 8:3 9:15
                                                                                  46:23 47:8 49:10 55:10 69:7,13
  13:15 41:18 48:11 59:6 68:20 70:8      Delaware 3:22 4:3
 counsel's 8:5                                                                   dollars 61:20
                                         delay 50:5
 count 12:7                                                                      drafts 70:10,16
                                         delivered 44:5 70:11
 couple 4:19                                                                     due 21:5 33:17
                                         demands 43:9
 court 3:1 4:2,24 6:4 35:9 51:11 58:17                                           duly 3:12
                                         deponent 3:11
  62:15 68:6 70:8,15
                                         depose 70:3
                                                                                                    E
 courts 50:4
                                         deposed 4:5
 creditor 48:11 60:17                                                            e-mail 14:14 15:1,3,7
                                         deposition 4:11 6:2,16,23 7:5 8:2
 creditors 54:20 55:16 56:15,19 57:5,     31:13 34:12 42:10 69:10 70:1,22        earlier 12:20 18:3 51:14 55:15
  10,22 62:1 66:12
                                         describe 8:23 29:16                     early 16:20 17:8
 criteria 43:19
                                         describes 42:23                         effect 47:23 48:2,4,7 64:7
 cure 46:11 47:16,22 48:15 58:14
  59:12 60:5,20
                                         describing 13:24                        effort 15:17
 current 58:8                            description 23:19                       efforts 28:4 41:10
 cut 67:3                                desk 63:13 65:7                         elected 44:8
                                         detail 48:12                            employed 8:7
                     D                   detailing 39:11                         employment 8:10
                                         determine 33:22,24                      enacted 55:8
 date 47:5 49:16 51:2
                                         determined 31:18                        enforce 41:10 54:15,22 55:6,18
 dated 42:17
                                         detriment 56:23 58:2                     56:20 57:11
 days 7:13 49:18
                                         developed 25:3                          enforcement 56:1




www.LexitasLegal.com/Premier                      888-267-1200·
                                                     Lexitas    · ·Index: contemplated–enforcement
              Case 21-10690-CSS           Doc 71        Filed 05/24/21      Page 114 of 142
30(b)(6)                              Michael E. Winston - May 20, 2021

 engaged 29:24 53:4                                                               50:5,7,14 52:1,24 53:6 68:14,16
                                                            F
 entail 32:15                                                                    formal 49:9
 entered 25:21                           facilities 10:19 21:15,21 32:12 45:20   formed 13:5,7
 entering 15:24 28:2                      54:21 55:17 61:8,13 62:23 63:3,6,16    forward 24:20 31:20 38:9 49:22
                                          64:4,11,15,19 65:18,22 66:4
 entire 65:10                                                                    free 56:19
                                         facility 65:14
 entities 18:11 45:19 55:16 56:16,21                                             full 5:17
  66:13                                  fact 21:5 37:3,13 38:5,7,13 52:8
                                                                                 fully 39:8 40:15
 entitled 31:13,16 35:3                  factor 39:16
                                                                                 fund 8:15,17,20 9:7 10:11 11:6,12,
 entity 12:22 13:1,5 29:11 54:16,20      factored 38:16                           14,15,20 12:11
 equates 61:19                           factors 30:9 38:21 64:6                 funds 11:8 65:12
 equity 8:12,14 9:4 27:16                failed 44:8                             future 33:20
 estate 8:11,13,22,24 11:15,20 12:11     fair 12:5 16:6 40:10 57:19 67:22,23
  56:22 58:1 63:21                       faith 30:17                                                G
 estimate 11:18                          fall 49:7
                                                                                 gave 4:10
 estimated 61:16                         falls 45:23
                                                                                 general 8:3,4 13:14
 evaluate 11:7 22:4,8 65:6               Fetzer 4:24
                                                                                 generally 62:24 63:16
 evaluated 18:14 22:13 23:1,13 25:1      filing 30:17 68:15
  29:22 37:13 38:4,13 39:2,5,8,21                                                give 45:8 56:9
                                         filings 6:4
 evaluating 19:3,19 37:5 65:1                                                    goal 24:3,4
                                         final 70:16
 evaluation 18:17 25:3 30:19 33:18,                                              good 30:17 62:10,13
  20                                     finally 5:20
                                                                                 Great 10:10 42:8 67:14
 event 23:6 24:1 39:13,22 43:15 45:15    financial 46:9
                                                                                 ground 4:18 9:23
  55:11                                  financing 46:17
                                                                                 grounds 34:10 35:7
 examination 3:14 69:15                  find 69:14
                                                                                 group 13:16 14:15,16,19 16:24
 examined 3:13                           fine 32:19                               17:11,14,21,24 18:4,8,20 46:22
 Excuse 10:22                                                                     50:12,16
                                         finish 34:21
 exercise 42:24 47:21 60:4,7                                                     guaranty 68:5,17
                                         finished 61:3
 exercised 44:2                                                                  GVS 3:24 9:11 10:7,15 11:10,17 12:3,
                                         firm 3:23 10:18
                                                                                  7,20 13:3,8,19 14:1 19:12 22:8 24:22
 exercising 44:7 60:1                    fit 38:1                                 25:11,22 29:5 31:24 34:4 36:19 40:1,
 Exhibit 41:21 42:10                                                              12 49:17 65:2,15 66:12
                                         fits 31:5
 exist 62:8                              flow 33:14 57:15 58:7                                      H
 expedited 70:9,16,20                    flows 33:21 34:1
 experience 21:9                         flyer 65:8,17,23                        Haima 7:22
 extended 16:13                          follow 23:9 40:7 44:8                   Haims 3:6 7:20,23 21:22 22:14 23:22
                                                                                  24:23 26:1 27:14 28:21 29:1,14 30:11
 extensively 15:12 16:9,15,18,23         forced 24:7 28:5                         31:8,19 34:6,11,18 35:12 37:11 38:2
  17:8                                                                            41:12 42:5,16,20 45:6,8 56:9 58:24
                                         foreclose 23:14
 extent 33:15 58:6,11                                                             62:9 63:1,11 67:19 69:18,22 70:12,17
                                         foreclosed 34:1
 Extra 54:3,14 66:7,8                                                            hand 69:3
                                         foreclosure 14:20,24 15:5,9,18,20
                                                                                 handles 13:15
                                          16:11 23:3,7 24:8 25:8 27:18 28:6,11
                                          36:16 46:8 48:21,24 49:1,3,19,22



www.LexitasLegal.com/Premier                            Lexitas888-267-1200· · ·Index: engaged–handles
              Case 21-10690-CSS          Doc 71        Filed 05/24/21       Page 115 of 142
30(b)(6)                             Michael E. Winston - May 20, 2021

 happen 22:6 23:1 39:22 52:17 58:12     information 15:11 16:8 17:3 22:16
                                         41:14 44:12 49:6 61:6 65:20                                J
 happened 63:19
                                        informing 44:6
 hard 6:7                                                                       January 17:9 29:18 62:20
                                        initial 14:5 49:8 51:16
 harm 56:22 60:16,19                                                            JLL 51:17 52:24 53:4
                                        initiated 68:4
 harming 58:22                                                                  Joel 7:20 31:1 34:16,21 42:3
                                        initiation 60:13
 head 5:13 59:10                                                                Jones 50:9,18
                                        instance 40:1
 hear 13:21 14:17                                                               judge 31:18 34:18
                                        instruct 35:11
 held 11:1 12:21 45:24 47:10 51:7                                               jump 45:11
                                        instruction 35:6
 helps 31:6                                                                     junior 10:9 19:4 20:21 46:19 47:15
                                        insufficient 57:14                       48:4 54:1,9 58:3 59:12 66:21
 historical 33:14
                                        intended 17:22
 history 41:18
                                        intending 57:10                                             K
 hold 13:1 26:1 45:19
                                        intention 20:9                          knowing 59:8,19
 holder 46:21 47:15 48:5 53:3 54:8
  66:21                                 inter- 48:10                            knowledge 28:22 41:17 44:1,11,19,
 holding 13:18 55:16                    inter-creditor 47:14 58:5 59:9,14        21 50:11 53:13 57:12,20 62:22

 holds 47:11 48:1 54:17,21              interest 10:12,15 13:2,19 15:8 19:11,   Kurt 10:2 35:21 70:14
                                         14,23 28:17 36:8,11,15 47:10 58:23
 hospitality 9:3
                                         60:3 67:1                                                  L
 hypothetically 57:23
                                        internal 33:10
                                                                                L.P. 11:16
                                        internally 33:1,7
                    I
                                                                                Lang 50:9,18
                                        introduce 54:7 66:20
 identification 42:11                                                           large 21:14
                                        introduction 3:20
 identified 34:17,22                                                            Lasalle 50:9,18
                                        invest 26:18
 identify 22:21                                                                 learn 13:11
                                        invested 9:8 11:19 12:14
 III 11:15,20 12:11,22 13:17 29:10                                              led 30:5
                                        investment 9:12 11:11 12:8,15 20:4,
 imagine 22:24                           7,23 26:9,12,21,23 30:7,20 32:2        legal 22:18
                                         33:11 37:2,17 38:10,18,23
 impact 37:9                                                                    lender 22:2 28:4 39:19 43:16 46:22
                                        investments 8:21 10:17 11:8 12:1,9       47:19 53:4 55:22
 implications 38:15                      33:6 40:5,22 65:4,6
                                                                                lenders 22:24 46:1 55:5 67:9
 imply 18:13                            invests 9:1
                                                                                lengthy 59:11
 inappropriate 34:13                    invocation 60:14
                                                                                list 46:23
 included 46:18                         involved 24:13,16 50:10 51:15
                                                                                literal 41:15
 including 22:5                         involvement 50:14
                                                                                litigation 68:4
 income 61:16                           involving 27:2
                                                                                LLC 3:24 12:23 13:17 29:11
 increasing 63:17                       irreparable 60:16,19
                                                                                loan 10:9,12,16 12:19 13:2,8,19 23:3,
 individual 12:1                        issue 31:10                              14 29:12 32:1,4 33:22 34:4 36:20
 individuals 65:11                                                               37:4 38:6 39:11 40:2,3,12,16,21 41:8,
                                        items 46:24
                                                                                 11 43:21 45:16 46:19,20,23 47:8,11,
 industrial 9:3                                                                  13 48:1 49:17 55:7,10,13 65:2 66:16
 influenced 38:21                                                               loans 22:1 40:24 41:3 43:15




www.LexitasLegal.com/Premier                           Lexitas     888-267-1200· · ·Index: happen–loans
              Case 21-10690-CSS         Doc 71       Filed 05/24/21       Page 116 of 142
30(b)(6)                            Michael E. Winston - May 20, 2021

 located 10:19 33:19 65:23             merit 69:15                             Newmark 14:21,22 15:16 51:15
 location 63:23                        met 7:6 43:19                           news 64:11
 lockbox 55:8                          metric 12:9                             night 69:7
 long 52:16                            Mezz 10:12,15 29:11 47:11,13,15         nods 5:13
                                        48:1 62:2
 looked 6:3                                                                    non- 40:23
                                       mezzanine 10:9 19:4 20:21 46:19,20
                                                                               non-climate-controlled 64:18
                                        47:18 48:5 53:22 55:22 58:3,9 59:13
                   M
                                        66:21                                  non-debtor 56:16,21 57:6
 made 26:20 30:10 32:1 40:23 41:10     Michael 3:10,18 42:6                    non-monetary 60:6
  43:8                                 microphone 6:6 9:18                     non-performing 18:18 21:9 22:1
 maintained 64:2                                                                23:3 27:19 38:6,8,14,15,16 39:2,12
                                       Midland 66:16
                                                                                41:3
 maintenance 33:18 46:24 64:9          midnight 69:8
                                                                               normal 59:18
 make 8:21 14:23 18:1 20:11 26:8       midwest 66:1
  49:2 58:5 60:2                                                               note 18:18 19:5,12,20,24 20:3,22
                                       million 26:24 36:6 61:9,14,18,19         25:15,17,20 26:9,12,19 27:19 29:20
 makes 45:3,14 46:5                                                             30:2,3,4 36:8,19 39:9,12,17,19 46:21
                                       minute 45:9
 making 19:23                                                                   47:16 48:5,8,18 49:4 50:19 52:2,23
                                       minutes 30:14 35:15 69:19                53:3,10,17,24 54:9 58:10 66:21 68:12
 manage 11:12 24:11,14 28:8 53:5                                                69:24
  65:13                                missing 68:20
                                                                               noteholder 53:22 54:1,2 55:23 58:4
 management 8:15,17 9:8 10:11          mm-hmm's 5:15                            59:13
  11:6 26:8 27:10 28:24                moment 9:10 10:24 19:16 51:5 52:7       notes 21:10 47:18 55:14
 Management's 8:20                      70:6
                                                                               notice 6:15 44:5,9 45:4,15,22 55:20
 manager 11:9 25:5 28:12 43:10,18,     monetary 60:5
  19,20 44:10,17,18                                                            noticed 35:3
                                       monthly 66:24
 managers 64:14                                                                notices 55:1,4,24
                                       months 14:3 63:18,20
 managing 8:18 11:5                                                            number 12:18
                                       morning 14:1 57:3
 March 10:13 29:12 48:18 49:16,21                                              numbers 12:16
                                       mortgage 45:16 46:18 47:18 55:21
  50:1,9,19 52:2 53:1,10                58:9 62:1 67:8
 mark 41:21                                                                                       O
                                       mortgages 45:24 55:5
 marked 42:11                          motion 30:16 31:9,10                    O'TOOLE 6:15 8:6 41:22 61:5
 market 63:5                           move 6:6 24:20 44:22                    O'Toole's 44:24 56:5 60:11
 marketed 14:5 65:9                    mute 9:18                               oath 3:3,12 4:22
 marketing 14:15,20 50:12
                                                                               object 26:2 70:2
 Marlier 7:22,24                                         N
                                                                               objected 31:15
 materials 6:22 7:2
                                       named 17:24                             objection 21:22 23:22 24:23 27:14
 matters 4:19 35:10                                                             28:21 29:1,14 30:11 34:6,24 35:6
                                       nature 8:9,19 19:23 20:15 21:12          37:11 38:2 63:1,11
 Mcfarland 29:8                         26:11,14 27:24 32:4 48:16 54:4 66:18
                                                                               objective 21:3
 meaning 17:15                         NDA 15:10 16:1,6
                                                                               obtaining 65:19
 meant 39:3,6 51:2,16                  needed 23:2,24 24:10
                                                                               occurs 46:8
 meeting 7:7,8                         negative 64:7
                                                                               offhand 53:14 54:18 59:20
 mentioned 15:4 51:14 52:7 68:18       net 61:16




www.LexitasLegal.com/Premier                         Lexitas 888-267-1200· · ·Index: located–offhand
              Case 21-10690-CSS          Doc 71      Filed 05/24/21        Page 117 of 142
30(b)(6)                             Michael E. Winston - May 20, 2021

 office 9:3                             payment 66:24                           presented 30:6 32:7 37:16
 older 64:15                            pending 4:1 36:2                        preserve 24:12 28:9 60:20
 ongoing 58:21                          people 7:24                             presume 20:1 60:3 61:20
 operate 21:14 24:11,14 28:8            percent 61:18                           pretty 30:13
 operated 64:1                          percentage 40:19                        preventing 35:9
 operating 21:20 61:16                  perform 46:7 63:9                       previously 53:7
 opportunities 65:14                    performed 29:22 32:10,22 33:3,7         price 40:12 41:4
                                         64:10
 opportunity 16:18,23 17:5,7 20:4,7,                                            principal 9:7 29:3
  23 24:22 25:2,11,23 29:5,22 30:7      performing 40:24
                                                                                prior 10:16 25:14 38:12 41:9 43:2
  32:2,7 37:17 38:18
                                        period 16:13 29:21                       52:15 55:8
 options 23:5,18
                                        personal 46:10 68:5                     private 8:12,14
 order 24:12 28:8 33:21 35:8 70:9
                                        perspective 22:20 59:3                  privilege 9:17 35:7 41:19 59:1
 ordinary 58:15 59:15
                                        phone 7:9,10,12,15,16,18 8:1            privileged 22:16
 outcome 36:11,15
                                        physical 33:13 48:2                     proceed 38:22 50:2
 outstanding 41:5
                                        physically 47:21                        proceeded 15:12
 oversee 11:7
                                        place 7:12 23:15 24:11 50:8 53:1        proceeding 4:1 58:18,22 59:16 60:9
 owned 28:14                             61:16 64:23 70:1                        68:10
 owner 47:20 66:3                       plan 24:1,10,14,16 25:3 27:2            proceedings 59:23 60:14
 owners 45:16,18 66:4                   point 5:8,20 14:2 15:14 16:4,16         process 32:14 36:24 38:1 50:16
                                         25:12,13,21 28:13 29:19 51:13 57:8,     53:6,16 65:19
 ownership 23:4,8,17 24:8 27:17
                                         18,21 59:20
  28:7,10,17,20                                                                 production 69:6,14
                                        poor 12:12
                                                                                properly 16:11
                   P                    portfolio 3:24 9:11 10:7,10 11:10,18
                                                                                properties 11:19,24 12:2,3,16,18
                                         12:8,21 13:3 14:1,8,13 15:6 21:14,19
                                                                                 27:11 33:14,17,19,21 39:15 46:2
 P.A. 3:22                               22:8 61:7,12 64:12 65:8,15,17
                                                                                 47:1,20 48:3 63:23 64:5
 paid 34:5 40:4,20                      portfolios 64:21
                                                                                property 12:4 25:5 28:12,14 32:11
 par 40:3,13,14,15                      position 8:16 14:4 59:4 66:9             44:18 45:5,16,18 62:22 63:2,15

 paragraph 42:14,22 43:3 44:24 46:5     positions 12:15 57:16                   proposal 20:11,13
  56:6,15 60:11,24 61:5                 possibility 23:13,16 39:14              proposing 21:17
 paralegals 13:16                       post 51:1                               prospective 49:10 50:23
 part 25:2 41:17 64:18                  postponed 16:12                         protective 58:6 60:2
 participate 8:1 15:17,19               potential 53:11 66:8                    prove 20:22
 participated 7:18 48:20                potentially 48:13 67:9                  provide 5:11,17
 participating 15:9                     preceded 35:23                          provided 44:13 55:9 59:12
 party 33:1                             preceding 48:20 49:3,13                 providing 21:18 26:18 55:3
 pass 69:16                             predominantly 66:1                      provision 59:8
 Paul 68:5                              prepare 6:1,23 7:3 8:2                  provisions 39:10 55:8 58:12
 pause 30:12                            presence 37:20                          public 65:4
 pay 57:15 58:8 60:2                    present 11:21 12:13 20:3 63:9 67:12     purchase 30:5 39:17 41:4




www.LexitasLegal.com/Premier                          Lexitas 888-267-1200· · ·Index: office–purchase
               Case 21-10690-CSS          Doc 71       Filed 05/24/21        Page 118 of 142
30(b)(6)                              Michael E. Winston - May 20, 2021

 purchased 29:20 34:3                    recently 65:18                            48:14
 purchasing 38:6                         recess 35:20 62:17 69:21                 rescheduled 49:18
 purpose 13:18 19:1,19 20:19 21:20       recollection 17:9 50:21 57:7             research 63:6,9,12
 pursuant 28:1                           record 3:17 10:24 11:2 35:15,19          reservation 69:4
                                          42:17 51:4,8,10,12 62:14,16 69:4,11,
 pursue 15:16 16:8,14 20:7 21:7 23:2,                                             reserve 69:12
                                          19
  7 24:7 25:7 28:5 34:23 37:1
                                                                                  residential 9:2 10:20
                                         reference 45:3,14 46:5
 pursued 12:10,12 16:5 40:6 65:15
                                                                                  respect 56:24
                                         referring 10:8 18:21 32:11
 pursuing 12:17 16:17,22 17:7 24:21
                                                                                  responses 5:12,17
  65:3 68:13                             refers 60:19
                                                                                  responsibilities 11:5
 put 42:9 46:22                          registered 49:2,14 50:24 51:24 52:4,
                                          9,12,15 53:20,23                        responsible 27:10 28:11
                   Q                     registration 49:9 53:15                  restrictions 56:18
                                         related 8:15,17,20 9:7 10:11,14,16       result 28:6 68:14
 qualified 43:10,20 44:10,17              11:6,15 12:11 13:11 14:23 15:8,16,24
                                          16:17,22 17:6,13,19 19:6 20:6,11,17,
                                                                                  retain 36:7
 quality 63:24
                                          19 21:1,18 22:10 23:7,16 24:20 25:9,    returns 32:8
 question 4:4 5:3,9 9:15 10:3 12:6        20 28:16,20,23 29:4,10,18,19 30:5
  13:12 23:10 27:6 31:23 34:8,14 35:23    32:2,9 34:3 36:18 40:6,23 41:7 47:10,   review 6:22 33:13 60:4 63:12 69:9
  36:2,5 38:11 40:8,18 43:2 67:24         24 48:17,19 49:2,16 50:18 51:23         reviewed 16:7 41:18 63:5
 questions 4:21 5:12 30:15 31:14,17       52:9,23 53:10,18 54:5 55:13 62:20
                                          65:3 66:6,11 67:2,7,12,21               reviewing 7:3 17:2
  67:20 68:24 69:23
                                         Related's 30:19 59:4                     Richard 6:14 8:6
 quote 43:10
                                         relative 64:21                           rights 42:24 47:22 54:16 55:18 56:20
                                                                                   57:11 58:14 59:12 60:5 69:5
                   R                     relevance 31:9,11
                                                                                  risk- 32:7 37:18
                                         relevancy 31:17
 raise 17:1,12,15 18:5,20 19:2,18                                                 risk-adjusted 37:16
                                         remember 49:5,7 52:14,19
 rate 61:19                                                                       role 28:1
                                         remote 3:3
 ratio 41:4                                                                       rough 62:6 70:10,16,19
                                         repaid 22:3,6,10 23:14 24:2,5 25:6
 re-call 69:12                                                                    roughly 61:19
                                          28:4 33:23 39:20,23
 reached 19:7 20:17                                                               rounded 61:21
                                         repair 47:2
 read 10:2,4 35:22 36:1 42:8 45:9 46:6                                            routine 66:23
                                         repairs 46:8,14 47:5,7
 reading 56:10 61:3                                                               RREF 12:22 13:17 29:10 46:6,12
                                         repeat 31:23
 real 8:11,13,22,24 11:15,20 12:11                                                 60:16 68:3,10
                                         rephrase 5:10
  63:21                                                                           RREF's 56:23 58:1,22 68:9
                                         replace 44:18
 reason 31:12 43:1                                                                rules 4:18 9:23
                                         replacement 43:18 44:10
 reasonable 53:5                                                                  running 50:16
                                         reporter 3:1 4:24 10:4 36:1 51:11
 recall 4:8,12,15,17 6:13 7:3,11,21
                                          62:15 70:8,15
  14:22 15:2,24 16:5,10 26:6 41:2,6                                                                   S
  43:14 52:18,19,21 54:18 55:19,24       reporting 46:9
  66:2
                                         represents 3:23                          sale 14:20,24 15:9,18,20 36:16 49:1,
 receive 49:6                                                                      19,22 50:1,8,14 52:1,5 53:1
                                         requested 10:5
 received 14:14 15:1 69:6                                                         sales 48:21,24 49:4
                                         require 43:16
 receiving 15:7                                                                   scenario 39:21
                                         required 33:16 46:7,14,22 47:2,5



www.LexitasLegal.com/Premier                            Lexitas
                                                           888-267-1200· · ·Index: purchased–scenario
                Case 21-10690-CSS      Doc 71       Filed 05/24/21          Page 119 of 142
30(b)(6)                           Michael E. Winston - May 20, 2021

 schedule 70:2,4                       space 9:12 10:17 54:3,14 65:5 66:7,8
                                                                                                  T
 scheduled 49:1 50:8 52:6              speak 5:9 6:11 65:10
 scope 34:12                           specific 38:20 41:16 59:20 63:22         taking 5:1 27:16 28:10 54:15,22
 screen 42:9                           specifically 7:4 52:21 66:2               55:5,18 62:7 68:10

 secured 32:6 46:1 54:20 60:17         spectrum 9:2                             talk 35:15

 secures 48:1                          speculating 57:18                        talked 55:14

 securities 67:13                      spoke 53:23                              team 20:6

 seeking 18:4 19:2,18 39:20            SROA 17:24 18:21 19:1,7,18 20:11         term 6:17
                                        21:17,20 24:13,19 25:4,10,18,22         terms 7:1 23:20 25:18 26:5 27:21
 self- 9:8
                                        26:7,12 27:3,9,22 28:1,9,17,20,23        39:3
 self-storage 9:4,5 10:17,19,21 15:6    29:3,17 53:14 62:20
  21:15 61:8,13                                                                 testified 3:13 15:23 19:16 52:9 57:3
                                       SROA's 19:11 21:12
 senior 46:19 47:18 53:21 54:2 55:22                                            testimony 16:4 51:23
                                       standalone 10:21
  58:9                                                                          Thad 3:20 45:6 56:9 62:9 67:19
                                       state 3:16 56:15 68:6 69:4
 sense 16:13 20:13                                                              things 5:15 63:21 64:24
                                       stated 39:18 43:3 65:16
 sentence 46:6 60:12 61:22                                                      third-party 32:16,23 33:4
                                       statement 57:1 61:12
 sentences 56:14                                                                thought 17:4
                                       states 43:7 60:13 61:6 62:24 63:7
 series 4:21                                                                    threat 60:19
                                       stay 50:5 56:18 58:13 60:15
 serve 43:17                                                                    TIAA 29:20 30:1 34:4 36:7,10,14,19
                                       stepping 25:4                             41:8,10 42:23 43:8 44:2,13 48:18
 service 57:15 58:8
                                       stipulate 3:2                             49:17 50:19
 servicer 55:7 66:17
                                       storage 9:9 10:10 12:22 13:17 21:21      time 4:10 5:23 6:8 10:14 11:21 12:13
 shakes 5:13                                                                     15:13,15 16:13,16,21 17:12 19:8,11
                                        27:11 29:11 32:12 45:20 54:3,15,21
 share 28:23                            55:17 62:23 63:3,6,16 64:4,21 65:4,      20:5,9 22:23 25:12,13 29:19,21 36:18
                                        14,17 66:7 67:15                         40:16 46:16,21 47:3 52:1 55:12 57:8,
 shortfalls 60:3                                                                 13 61:15 62:10,13,19 63:10,13 66:22
                                       Storage's 66:9                            67:13 68:24 69:1,24
 shortly 69:7
                                       subject 65:22                            times 4:7,9
 showing 15:20
                                       subordinate 54:9                         title 45:19
 shut 30:23 31:12
                                       subsequent 27:17 28:10 56:2              today 4:22 6:19,23 44:15 47:6
 signed 15:10 49:6,11
                                       subsidiaries 57:6                        today's 6:1 69:10
 signing 50:22
                                       subsidiary 56:16                         tonight 70:19
 sir 3:16 4:4
                                       successfully 24:2,5 25:6 33:23           top 59:10
 sit 44:15                              39:23
                                                                                topic 30:16 31:2,14,15,17 54:12
 situation 18:22 39:16 40:11           sufficient 58:7                           58:17 67:20
 size 21:8                             suggest 35:14 64:5                       topics 34:23 35:1,2
 sole 9:12                             suggesting 59:2                          trailing 61:17
 solely 55:21                          suit 68:8                                transactions 64:22
 Sontchi 31:18                         suppose 38:19                            transcribe 5:15
 sort 22:18 26:15,17 41:9              surrounding 31:3                         transcribed 5:14
 sound 29:13                           susceptible 46:11                        transcript 70:10,11
 sounds 20:16                          sworn 3:12



www.LexitasLegal.com/Premier                         Lexitas
                                                          888-267-1200· · ·Index: schedule–transcript
               Case 21-10690-CSS           Doc 71       Filed 05/24/21       Page 120 of 142
30(b)(6)                               Michael E. Winston - May 20, 2021

 trust 58:16                              ways 58:21
 turn 60:24                               week 65:9
 types 8:22,24                            weeks 52:20
                                          wide 12:17
                  U
                                          Wilmington 3:22
 UCC 14:5,8 15:5 18:16 49:8 53:5          winston 3:10,18,19 5:24 6:5 9:13
  68:14,15                                 11:4 31:24 36:5 41:23 42:10,13,22
                                           44:23 51:23 56:4 60:23 62:19 68:23
 unable 25:6 48:15 58:13                   69:23
 unaffected 56:17                         withdraw 67:23
 unaware 57:4                             wondering 50:13
 underlying 12:2,16 27:11 29:23           word 16:19 41:16
  32:5,11 37:14 39:15 45:20 48:3 54:21
  55:17 64:5                              words 12:13
 understand 5:9 16:3 20:14 21:11          work 8:11 33:16
  22:2 25:19 27:5,20 37:24 43:2 44:4      World 67:16
  45:4,18 46:13,16 47:6,12,14 49:15
  51:22 58:12 60:6 68:3                   Worldwide 67:15
 understanding 18:24 19:10,17,22          worth 61:8,13
  21:13 29:9 41:9 43:8,11,13 45:21        written 7:1
  46:3 48:9,12 49:24 50:3 60:22 61:11
  62:22 63:14 68:7,21                     wrong 6:16
 understood 5:4
                                                            Y
 undertook 42:24
 underwriting 29:23 32:10,14              year 29:12,19 48:19 62:21 64:16
 United 62:24 63:7                        years 4:14
 units 64:12                              York 50:4 68:6
 universe 65:10
 unquote 43:10
 unsecured 61:24
 unsuccessful 28:3

                  V

 valuation 32:15,22 33:2,5 62:3,7
 values 62:23 63:2,15
 variety 64:24
 varying 12:15
 video- 3:3

                  W

 wanted 9:22 13:11




www.LexitasLegal.com/Premier                            Lexitas             888-267-1200· · ·Index: trust–York
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 121 of 142




                       EXHIBIT E
                     Case 21-10690-CSS            Doc 71      Filed 05/24/21      Page 122 of 142


Greg Flasser

From:                               Marlier, Haimavathi V. <HMarlier@mofo.com>
Sent:                               Friday, May 21, 2021 6:44 PM
To:                                 Thad Bracegirdle; Haims, Joel C.; Foudy, Theresa A.; Minuti, Mark; DiSabatino, Monique
                                    Bair
Cc:                                 Neil Glassman; Erin Fay; Daniel N. Brogan; Greg Flasser
Subject:                            RE: RREF Discovery Deficiencies


CAUTION EXTERNAL

Hi Thad, we object to the production of the three categories of documents that you have bullet-pointed below. As
articulated in RREF’s responses and objections to GVS’s discovery requests, these documents are completely irrelevant
to whether Debtor filed its bankruptcy petition in good faith and are, therefore, outside the scope of the May 26
hearing. (GVS, which bears the burden of proving a good faith basis for its bankruptcy filing, produced only 69
documents.) We also object to any further attempts to depose Mr. Winston. You had the documents you refer to below,
in an electronic, text-searchable form, in advance of the deposition and had ample opportunity to ask Mr. Winston
questions, yet ended the deposition - which started at 10:05 a.m. - at 11:50 a.m. If you identify the documents you wish
to ask Mr. Winston about, we will consider your request, reserving all rights.

Regards,

Haima



HAIMAVATHI V. MARLIER
Partner | Morrison & Foerster LLP
250 West 55th Street | New York, NY 10019-9601
Office: +1 (212) 336-4409
Mobile: +1 (347) 448-1277
mofo.com | LinkedIn | Twitter




From: Thad Bracegirdle <tbracegirdle@bayardlaw.com>
Sent: Friday, May 21, 2021 5:23 PM
To: Haims, Joel C. <JHaims@mofo.com>; Marlier, Haimavathi V. <HMarlier@mofo.com>; Foudy, Theresa A.
<TFoudy@mofo.com>; Minuti, Mark <Mark.Minuti@saul.com>; DiSabatino, Monique Bair
<Monique.DiSabatino@saul.com>
Cc: Neil Glassman <NGlassman@bayardlaw.com>; Erin Fay <EFay@bayardlaw.com>; Daniel N. Brogan
<DBrogan@bayardlaw.com>; Greg Flasser <GFlasser@bayardlaw.com>
Subject: RREF Discovery Deficiencies
Importance: High


External Email




Dear Counsel – I’m writing to address the following issues concerning RREF’s document production:
                                                              1
                                                                                                                               Case 21-10690-CSS                                                               Doc 71   Filed 05/24/21   Page 123 of 142


    -             E-mails between TIAA and Related counsel produced in discovery (RREF 665, RREF 668) reflect that TIAA
                  obtained updated appraisals in early March 2021 which were provided to Related. We are unaware of these
                  appraisals having been produced, even though they are responsive to Debtor’s Request for Production No.
                  2. Please produce these documents as soon as practicable.
    -             During yesterday’s deposition, Mr. Winston testified that Related performed its own internal valuation of the
                  storage facility properties in connection with underwriting and evaluating the purchase of Debtor’s loan from
                  TIAA (see pp. 33:4-34:2). None of these appraisals, or communications relating to them, were produced, even
                  though they are responsive to Debtor’s Request for Production No. 2. Please produce these documents as soon
                  as practicable.
    -             Debtor’s Request for Production No. 12 sought documents or communications concerning the UCC foreclosure
                  sale scheduled for April 12, 2021. All of the participation statements produced by RREF are directed to TIAA,
                  indicating that they concerned the earlier UCC foreclosure sales scheduled for September 2020 and/or March
                  2021. No participation statements concerning the April 12, 2021 UCC foreclosure sale were produced – please
                  confirm that RREF has no such participation statements in its possession, custody or control, or produce them as
                  soon as practicable.

Finally, as I noted yesterday on the record Debtor reserved its right to recall Mr. Winston for deposition based on RREF’s
production of responsive documents only 10 hours before Mr. Winston’s deposition was scheduled to begin. We do
require additional testimony from Mr. Winston to address certain documents already produced by RREF as well as the
documents to be produced in response to my foregoing requests. Accordingly, please confirm times when Mr. Winston
will be available for a short supplemental deposition on Sunday, Monday or Tuesday (May 23-25) and I am confident
that we can find a date and time that will work for the witness and all counsel.

Thank you,

 Thad J. Bracegirdle
 Director | tbracegirdle@bayardlaw.com
 My Bio | V-Card | LinkedIn

        To help protect y ou r priv acy , Microsoft O ffice prev ented automatic download of this picture from the Internet.




                                                                                                                                     To help protect y our priv acy , Microsoft O ffice prev ented automatic
                                                                                                                                     download of this picture from the Internet.




 Bayard, P.A.
 600 North King Street, Suite 400
 P.O. Box 25130 Wilmington, DE 19899
 Zip Code For Deliveries 19801
 Direct: +1 302-429-4262 | Fax: +1 302-658-6395
 www.bayardlaw.com



 Electronic communications may be intercepted or altered, so the integrity of this message and any attachments cannot be
 guaranteed. This e-mail contains confidential information for the addressee and may be privileged under the attorney-client
 relationship. If you received this e-mail in error, please contact the sender by reply e-mail or by phone at +1 302.429.4262 (collect if
 you wish) and destroy the message without disclosing the contents.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the recipient and
others authorized to receive it. If you are not the recipient, you are hereby notified that any disclosure, copying, distribution or
taking action in relation of the contents of this information is strictly prohibited and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast, a leader in email
security and cyber resilience. Mimecast integrates email defenses with brand protection, security awareness training, web security,
compliance and other essential capabilities. Mimecast helps protect large and small organizations from malicious activity, human
error and technology failure; and to lead the movement toward building a more resilient world. To find out more, visit our website.
                                                                                                                                                                                                                        2
                     Case 21-10690-CSS           Doc 71      Filed 05/24/21      Page 124 of 142


============================================================================

This message may be confidential and privileged. Use or disclosure by anyone other than an intended addressee is
prohibited. If you received this message in error, please delete it and advise the sender by reply email. Learn about
Morrison & Foerster LLP’s Privacy Policy.




                                                             3
Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 125 of 142




                       EXHIBIT F
              Case 21-10690-CSS              Doc 71       Filed 05/24/21        Page 126 of 142




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :       Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :       Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.1                              :       Related to Docket No. 8
                                                                 :
---------------------------------------------------------------- x

              RREF III STORAGE LLC’S RESPONSES AND OBJECTIONS
           TO DEBTOR’S FIRST SET OF REQUESTS FOR PRODUCTION OF
               DOCUMENTS DIRECTED TO RREF III STORAGE LLC IN
            CONNECTION WITH ITS MOTION FOR ENTRY OF AN ORDER
          DISMISSING THE DEBTOR’S CHAPTER 11 CASE WITH PREJUDICE

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (the “Federal Rules”),

made applicable to this contested matter by Rules 7026, 7034, and 9014(c) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), RREF Storage III LLC (“RREF”), by and

through its undersigned counsel, hereby responds and objects (the “Responses and Objections”) to

those requests for the production of documents (the “Requests”) set forth in Debtor’s First Set of

Discovery Requests Directed to RREF III Storage LLC in Connection with its Motion for Entry of

an Order Dismissing the Debtor’s Chapter 11 Case with Prejudice and Granting Relief from the

Automatic Stay, dated May 7, 2021, that the Debtor has identified as documents that it is continuing

to request in connection with RREF’s Motion for Entry of an Order Dismissing the Debtor’s

Chapter 11 Case with Prejudice (the “Motion to Dismiss”).2




1
        The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
        number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
        Austin, TX 78701.
2
        These Responses and Objections pertain to Requests 1, 2, 9, 11, 12, 19 (limited to communications between
        RREF and SROA), 20, 21, and 22, as identified by Debtor’s counsel on May 14, 2021.


ny-2111169
                  Case 21-10690-CSS        Doc 71     Filed 05/24/21      Page 127 of 142




                                       GENERAL OBJECTIONS

             1.     The Responses and Objections set forth in this section apply to each of the

Requests and are not necessarily repeated in response to each individual Request. The assertion

of the same, similar, or additional objections in RREF’s specific objections to an individual

Request, or the failure to assert any additional objection to a Request, does not waive any of

RREF’s objections set forth in this section or the following sections.

             2.     These Responses and Objections are made without waiving or intending to waive:

(a) all objections to competency, relevancy, materiality, privilege, and admissibility as evidence

for any purpose in this or any subsequent matter or proceeding, including in any other case or

action; (b) the right to object to the use of any documents (or the subject matter thereof) that may

be produced in any matter or proceeding in this or any other case or action on any grounds; (c)

the right to preserve, prior to production, and as a condition of production, the confidentiality or

the proprietary nature of any documents that may be produced or the subject matter thereof; (d)

the right to object on any ground at any time to a demand for further production or other discovery

involving or relating to the subject matter of the Requests; and (e) the right at any time to revise,

supplement, clarify or amend these Responses and Objections, if further factual developments or

analysis warrants a modification or if additional documents are located that are called for by the

Requests.

             3.     RREF objects generally to the “Instructions” set forth in the Requests to the extent

that they purport to impose requirements, obligations or duties that exceed those imposed by the

Federal Rules, the Bankruptcy Rules, the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware, or any applicable order of the

Court.


                                                      2
38519011.2
                  Case 21-10690-CSS       Doc 71    Filed 05/24/21     Page 128 of 142




             4.     RREF objects generally to the Requests to the extent that they seek information

or documents protected from discovery by the attorney-client privilege, the attorney work

product doctrine, the common-interest privilege, or any other applicable privilege or doctrine.

             5.     Nothing contained in these Responses and Objections is intended as, or shall in

any way be deemed as, a waiver of any attorney-client privilege, any work product doctrine, or

any other applicable privilege or doctrine.        Inadvertent production of any such protected

document shall not constitute a waiver of any privilege or any other ground for objection to

discovery with respect to such document or any other document, or with respect to the subject

matter thereof, or with respect to the information contained therein, nor shall such inadvertent

production waive RREF’s right to object to the use of any such document or the information

contained therein during any subsequent matter or proceeding. Upon notification that such

disclosure was inadvertent, the information or document(s) and any copies thereof shall be

returned immediately.

             6.     RREF objects generally to the Requests to the extent that they are vague,

ambiguous, overly broad or unduly burdensome, not proportional to the needs of this case, and/or

to the extent that they request information neither relevant nor reasonably calculated to lead to

the discovery of admissible evidence.

             7.     RREF objects generally to the Requests to the extent they seek public documents

that are equally available to the Debtor through less burdensome means, including, without

limitation, court records, county clerk records, securities and corporate filings, and press releases.

             8.     RREF objects generally to the Requests to the extent they seek private,

confidential, proprietary documents and information and/or trade secrets of RREF.




                                                    3
38519011.2
                   Case 21-10690-CSS       Doc 71     Filed 05/24/21    Page 129 of 142




             9.      RREF objects generally to the Requests to the extent that they seek to impose an

obligation on it to search for documents beyond where such documents would be kept in the

ordinary course of business.          RREF’s responses are limited to documents from sources

reasonably likely to have responsive documents and are consistent with RREF’s standard record

retention policies.

             10.     RREF objects generally to the Requests to the extent that they call for the

production of any document that is not within RREF’s possession, custody, and/or control on the

ground that it would be unduly burdensome to require such production.

             11.     RREF objects generally to the Requests to the extent that they seek documents or

information that is (a) in the possession, custody or control of the Debtor, or (b) obtainable from

some other source that is more convenient, less burdensome, or less expensive.

             12.     RREF objects generally to the Requests to the extent that they are overly broad,

including requests for the production of “all” documents when all relevant facts can be obtained

from fewer than “all” documents or when “all” documents would call for the production of

duplicates of the same documents already produced or withheld on the grounds of privilege or

other objections raised herein.

             13.     RREF objects generally to the Requests, because the Motion to Dismiss concerns

the Debtor’s basis for filing its petition as of April 12, 2021. Documents or information in the

possession of RREF that were not in the Debtor’s possession on April 12, 2021 are irrelevant.

             14.     RREF objects generally to all the Requests to the extent they seek discovery of

documents reflective of RREF’s judgments, evaluations, or assessments of value, because such

Requests seek confidential and proprietary information that is irrelevant to the Motion to

Dismiss, and, as such, are overbroad, unduly burdensome, and disproportionate to the discovery


                                                     4
38519011.2
                   Case 21-10690-CSS       Doc 71     Filed 05/24/21    Page 130 of 142




that is needed to resolve the Motion to Dismiss. RREF will not produce such documents or

information.

             15.     Given the compressed schedule for the production of documents, it was

incumbent upon the Debtor to narrowly tailor its discovery requests. The Debtor’s Requests,

however, are not proportional to what is appropriate in the current contested matter.

             16.     RREF objects to searching for or producing any text messages, voice-mails, or

any similar messages, each of which is not readily accessible and/or would be unduly

burdensome and not proportionate to the needs of the contested matter and the abbreviated

timeframe for discovery.

             17.     The Responses and Objections provided herein have been prepared pursuant to a

reasonable and diligent investigation and search for the documents requested. RREF reserves

the right to revise, correct, add to, supplement, clarify and/or modify its Responses and

Objections should any additional information become available through discovery or otherwise.

             18.     These General Objections are specifically incorporated by reference as though

fully set forth in each response to the Requests given below.

                       OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

         1.          RREF objects to Definition No. 6, and all Definitions whose terms are defined to

include any entity and its affiliates, parents, subsidiaries, officers, managers, agents,

representatives, employees, attorneys, assigns, predecessors in interest or any other person acting

or purporting to act on the entity’s behalf. This definition renders the Requests in which the term

is used vague and ambiguous, overly broad, unduly burdensome, and oppressive, and seek the

production of documents neither relevant to the subject matter of the current proceeding nor

reasonably calculated to lead to the discovery of admissible evidence in any proceeding.

                                                     5
38519011.2
              Case 21-10690-CSS        Doc 71     Filed 05/24/21     Page 131 of 142




         2.     RREF objects to Instruction No. 13 to the extent it is overbroad, unduly

burdensome, and/or seeks information that is irrelevant and not reasonably calculated to lead to

the discovery of admissible evidence. Specifically, Instruction No. 13 seeks production of

documents and information during the period from and including December 1, 2019 to the

present date, a time period that predates RREF’s March 8, 2020 acquisition of those loans

extended to the Debtor pursuant to (i) the Mezz 2 Loan Agreement, dated as of November 30,

2018, and (ii) the Omnibus Amendment to Mezzanine 2 Loan documents, dated as of January 7,

2019 (collectively, the “Mezz 2 Loan”), and is thus far broader than when relevant

communications with RREF took place.

         3.     In searching for any documents, RREF is utilizing electronic tools that it believes

are reasonable and proportionally appropriate, including email threading and de-duplication.

Furthermore, RREF is collecting documents and communications in response to the Requests in

a manner that it considers reasonable and proportionally appropriate. None of these electronic

tools or methods of collection assures the collection, review and production of “all documents”

as requested by the Debtor; however, they represent RREF’s good faith effort to comply, subject

to the Responses and Objections contained herein. If RREF states in these Responses and

Objections that responsive documents, if any, will be produced, that does not constitute an

admission that responsive documents do exist. RREF’s responses to any particular Requests,

including its agreement to produce documents, do not constitute admissions that such documents

are evidence of any particular allegation or issue.

                         SPECIFIC RESPONSES AND OBJECTIONS

         Subject to and without waiving RREF’s General Objections and Objections to Definitions

and Instructions, RREF responds as follows:

                                                 6
38519011.2
             Case 21-10690-CSS         Doc 71     Filed 05/24/21     Page 132 of 142




         REQUEST NO. 1:

         To the extent not attached to the O’Toole Declaration as Exhibits 1-25, all documents

referenced in the O’Toole Declaration and/or supporting any statements in the O’Toole Declaration.

         RESPONSE TO REQUEST NO. 1:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

seeks information or documents protected from discovery by the attorney-client privilege, attorney

work product doctrine, the common-interest privilege or any other applicable privilege or doctrine.

RREF further objects to this Request to the extent that it calls for the production of any filings in

GVS v. TIAA, which are publicly available. Moreover, RREF objects to this Request on relevance

grounds to the extent that it seeks documents and information that are not relevant to the Motion

to Dismiss. RREF also objects that the request for “all” documents “supporting any statement” in

the O’Toole Declaration is vague, overly broad, unduly burdensome, and seeks the production of

documents and information that are not relevant or material to, or reasonably calculated to lead to,

the discovery of admissible evidence, and not proportional to what is appropriate for the current

matter. RREF further objects to this Request on the grounds that it is unreasonably cumulative or

duplicative and seeks documents that are in the possession, custody, or control of the Debtor.

         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

documents, if any, that are referenced in the O’Toole Declaration but not attached as an exhibit

thereto.




                                                 7
38519011.2
             Case 21-10690-CSS         Doc 71     Filed 05/24/21     Page 133 of 142




         REQUEST NO. 2:

         All documents and communications concerning the circumstances or transaction(s) by

which, as stated in Paragraph 7 of the O’Toole Declaration, “RREF purchased the Mezz 2 Loan or

[sic] March 8, 2021, and TIAA assigned RREF all of the rights flowing from the Mezz 2 Loan

Documents.”

         RESPONSE TO REQUEST NO. 2:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

is duplicative or cumulative of Request No. 1. RREF further objects to this Request to the extent

it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege or any other applicable privilege or

doctrine. Moreover, RREF objects to this Request on relevance grounds, because it seeks

documents and information that are not relevant to the Motion to Dismiss. RREF also objects that

the request for “all” documents “concerning the circumstances or transaction(s)” is vague, overly

broad, unduly burdensome, and seeks the production of documents and information that are not

relevant or material to, or reasonably calculated to lead to, the discovery of admissible evidence,

and not proportional to what is appropriate for the current matter. RREF further objects to the

extent this Request seeks documents and/or information that constitute, in whole or in part, trade

secrets or protected, private, confidential, proprietary, or competitively sensitive information.

         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

documents, if any, responsive to Request No. 2, except to the extent such documents reflect

RREF’s judgments, evaluations, or assessments of value.

                                                  8
38519011.2
             Case 21-10690-CSS         Doc 71     Filed 05/24/21     Page 134 of 142




         REQUEST NO. 9:

         All documents or communications concerning the UCC foreclosure sale scheduled for

September 3, 2020, as referenced in Paragraph 35 of the O’Toole Declaration, including but not

limited to any registration documents concerning the UCC foreclosure sale and documents or

communications identifying potential or actual bidders participating in the UCC foreclosure sale.

         RESPONSE TO REQUEST NO. 9:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

is duplicative or cumulative of Request No. 1. RREF further objects to this Request to the extent

it calls for the production of documents that are not within RREF’s possession, custody, and/or

control because they precede RREF’s purchase and assumption of the Mezz 2 Loan. Moreover,

RREF objects to this Request on relevance grounds, because it seeks documents and information

that are not relevant to the Motion to Dismiss. RREF also objects that the request for “all”

documents “concerning” a UCC foreclosure sale that did not take place is vague, overly broad,

unduly burdensome, and seeks the production of documents and information that are not relevant

or material to, or reasonably calculated to lead to, the discovery of admissible evidence, and not

proportional to what is appropriate for the current matter. RREF further objects to the extent this

Request seeks documents and/or information that constitute, in whole or in part, trade secrets or

protected, private, confidential, proprietary, or competitively sensitive information.

         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

documents, if any, responsive to Request No. 9, except to the extent such documents reflect

RREF’s judgments, evaluations, or assessments of value.

                                                 9
38519011.2
             Case 21-10690-CSS         Doc 71      Filed 05/24/21     Page 135 of 142




         REQUEST NO. 11:

         All documents or communications concerning the UCC foreclosure sale rescheduled for

March 10, 2021, as referenced in Paragraph 36 of the O’Toole Declaration, including but not limited

to any registration documents concerning the UCC foreclosure sale and documents or

communications identifying potential or actual bidders participating in the UCC foreclosure sale.

         RESPONSE TO REQUEST NO. 11:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

is duplicative or cumulative of Request No. 1. RREF further objects to this Request to the extent

it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege, or any other applicable privilege

or doctrine. Moreover, RREF objects to this Request on relevance grounds, because it seeks

documents and information that are not relevant to the Motion to Dismiss. RREF also objects that

the request for “all” documents “concerning” a UCC foreclosure sale that did not take place is

vague, overly broad, unduly burdensome, and seeks the production of documents and information

that are not relevant or material to, or reasonably calculated to lead to, the discovery of admissible

evidence, and not proportional to what is appropriate for the current matter. RREF further objects

to the extent this Request seeks documents and/or information that constitute, in whole or in part,

trade secrets or protected, private, confidential, proprietary, or competitively sensitive information.

         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

documents, if any, responsive to Request No. 11, except to the extent such documents reflect

RREF’s judgments, evaluations, or assessments of value.

                                                  10
38519011.2
             Case 21-10690-CSS          Doc 71     Filed 05/24/21      Page 136 of 142




         REQUEST NO. 12:

         All documents or communications concerning the UCC foreclosure sale scheduled for April

12, 2021, as referenced in Paragraph 38 of the O’Toole Declaration, including but not limited to any

registration documents concerning the UCC foreclosure sale and documents or communications

identifying potential or actual bidders participating in the UCC foreclosure sale.

         RESPONSE TO REQUEST NO. 12:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

is duplicative or cumulative of Request No. 1. RREF further objects to this Request to the extent

it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege, or any other applicable privilege

or doctrine. Moreover, RREF objects to this Request on relevance grounds, because it seeks

documents and information that are not relevant to the Motion to Dismiss. RREF also objects that

the request for “all” documents “concerning” a UCC foreclosure sale that did not take place is

vague, overly broad, unduly burdensome, and seeks the production of documents and information

that are not relevant or material to, or reasonably calculated to lead to, the discovery of admissible

evidence, and not proportional to what is appropriate for the current matter. RREF further objects

to the extent this Request seeks documents and/or information that constitute, in whole or in part,

trade secrets or protected, private, confidential, proprietary, or competitively sensitive information.

         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

documents, if any, responsive to Request No. 12, except to the extent such documents reflect

RREF’s judgments, evaluations, or assessments of value.

                                                  11
38519011.2
             Case 21-10690-CSS         Doc 71      Filed 05/24/21     Page 137 of 142




         REQUEST NO. 19:

         All communications between or among RREF, TIAA, SROA and/or JLL concerning:

(a) Debtor; (b) the Properties (as defined in Paragraph 11 of the O’Toole Declaration); (c) the Mezz

2 Loan (as defined in Paragraph 6 of the O’Toole Declaration); and/or (d) any proposed or actual

efforts to foreclose upon, sell or otherwise transfer Debtor’s assets (including but not limited to the

UCC foreclosure sales referenced in the O’Toole Declaration).

         RESPONSE TO REQUEST NO. 19:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF objects to this Request to the extent it

is duplicative or cumulative of Request No. 1. RREF further objects to this Request to the extent

it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege, or any other applicable privilege

or doctrine. Moreover, RREF objects to this Request on relevance grounds, because it seeks

documents and information that are not relevant to the Motion to Dismiss. RREF also objects that

the request for “all” communications “concerning” the Debtor, the Properties, the Mezz 2 Loan,

or any proposed or actual efforts to foreclose upon, sell, or otherwise transfer the Debtor’s “assets”

is vague, overly broad, unduly burdensome, and seeks the production of documents and

information that are not relevant or material to, or reasonably calculated to lead to, the discovery

of admissible evidence, and not proportional to what is appropriate for the current matter. RREF

also objects that the Request is confusing to the extent it represents that Debtor has more than one

asset. RREF further objects to the extent this Request seeks documents and/or information that

constitute, in whole or in part, trade secrets or protected, private, confidential, proprietary, or

competitively sensitive information.

                                                  12
38519011.2
             Case 21-10690-CSS          Doc 71    Filed 05/24/21     Page 138 of 142




         Subject to and without waiving the foregoing General and Specific Objections, following

execution of an appropriate confidentiality agreement, RREF will produce non-privileged

communications with SROA, if any, responsive to Request No. 19, except to the extent such

documents reflect RREF’s judgments, evaluations, or assessments of value.

         REQUEST NO. 20:

         To the extent not responsive to other requests, all documents upon which RREF intends to

rely in support of the Motion and/or which RREF intends to offer as evidence at any hearing on the

Motion.

         RESPONSE TO REQUEST NO. 20:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF further objects to this Request to the

extent it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege, or any other applicable privilege

or doctrine. RREF also objects to this Request on the grounds that RREF has no obligation to

introduce any evidence or rely upon any documents at the hearing on the Motion to Dismiss. RREF

further objects because this Request is premature in that it calls for the disclosure of exhibits in

advance of the dates agreed to between RREF and the Debtor.

         REQUEST NO. 21:

         To the extent not responsive to other requests, all documents provided to and/or relied upon

by any person Movant intends to offer as an expert witness at any hearing on the Motion.




                                                 13
38519011.2
             Case 21-10690-CSS         Doc 71     Filed 05/24/21     Page 139 of 142




         RESPONSE TO REQUEST NO. 21:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. RREF further objects to this Request to the

extent it seeks information or documents protected from discovery by the attorney-client privilege,

attorney work product doctrine, the common-interest privilege, or any other applicable privilege

or doctrine. RREF also objects to this Request on the grounds that RREF has no obligation to call

any witnesses (including expert witnesses), introduce any evidence or rely upon any documents at

the hearing on the Motion to Dismiss. Subject to and without waiving the foregoing General and

Specific Objections, following execution of an appropriate confidentiality agreement, RREF will

produce responsive, non-privileged documents, if any.

         REQUEST NO. 22:

         To the extent not responsive to other requests, all documents identified in response to the

foregoing interrogatories.




                             [remainder of page left intentionally blank]




                                                 14
38519011.2
             Case 21-10690-CSS        Doc 71     Filed 05/24/21     Page 140 of 142




         RESPONSE TO REQUEST NO. 22:

         RREF incorporates by reference the General Objections and Objections to Definitions and

Instructions stated above as if fully set forth herein. Subject to and without waiving the foregoing

General and Specific Objections, following execution of an appropriate confidentiality agreement,

RREF will produce responsive, non-privileged documents, if any.



 Dated: May 17, 2021                          SAUL EWING ARNSTEIN & LEHR LLP

                                              /s/ Monique B. DiSabatino
                                              Mark Minuti (DE Bar No. 2659)
                                              Monique Bair DiSabatino (DE Bar No. 6027)
                                              1201 North Market Street, Suite 2300
                                              P.O. Box 1266
                                              Wilmington, DE 19899
                                              Telephone: (302) 421-6800
                                              Email: mark.minuti@saul.com
                                              Email: monique.disabatino@saul.com

                                              -and-

                                              MORRISON & FOERSTER LLP
                                              James M. Peck
                                              Theresa A. Foudy
                                              Joel C. Haims
                                              Haimavathi V. Marlier
                                              Mark A. Lightner
                                              250 West 55th Street
                                              New York, New York 10019
                                              Telephone: (212) 468-8000
                                              Email: jpeck@mofo.com
                                              Email: tfoudy@mofo.com
                                              Email: jhaims@mofo.com
                                              Email: hmarlier@mofo.com
                                              Email: mlightner@mofo.com

                                              Attorneys for RREF III Storage LLC




                                                15
38519011.2
               Case 21-10690-CSS              Doc 71       Filed 05/24/21        Page 141 of 142




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------- x
In re:                                                           :        Chapter 11
                                                                 :
GVS Portfolio I B, LLC,                                          :        Case No. 21-10690 (CSS)
                                                                 :
                           Debtor.1                              :
                                                                 :
---------------------------------------------------------------- x

           NOTICE OF SERVICE OF RREF III STORAGE LLC’S RESPONSES
           AND OBJECTIONS TO DEBTOR’S FIRST SET OF REQUESTS FOR
          PRODUCTION OF DOCUMENTS DIRECTED TO RREF III STORAGE
         LLC IN CONNECTION WITH ITS MOTION FOR ENTRY OF AN ORDER
          DISMISSING THE DEBTOR’S CHAPTER 11 CASE WITH PREJUDICE

         I, Monique B. DiSabatino, hereby certify that on May 17, 2021, I caused a copy of RREF

III Storage LLC’s Responses and Objections to Debtor’s First Set of Requests for Production

of Documents Directed to RREF III Storage LLC in Connection with Its Motion for Entry

of an Order Dismissing the Debtor’s Chapter 11 Case with Prejudice to be served via

Electronic Mail on the following parties.

                                    Neil B. Glassman, Esq.
                                    Thad J. Bracegirdle, Esq.
                                    Erin R. Fay, Esq.
                                    Gregory J. Flasser, Esq.
                                    The Bayard Firm
                                    600 N. King Street, Suite 400
                                    Wilmington, DE 19801




1
         The Debtor in this chapter 11 case, together with the last four digits of the Debtor’s taxpayer identification
         number, is as follows: GVS Portfolio I B, LLC (7171). The Debtor’s mailing address is 814 Lavaca Street,
         Austin, TX 78701.



38516398.1 05/17/2021
               Case 21-10690-CSS   Doc 71   Filed 05/24/21   Page 142 of 142




 Dated: May 17, 2021                    SAUL EWING ARNSTEIN & LEHR LLP

                                        /s/ Monique B. DiSabatino
                                        Mark Minuti (DE Bar No. 2659)
                                        Monique Bair DiSabatino (DE Bar No. 6027)
                                        1201 North Market Street, Suite 2300
                                        P.O. Box 1266
                                        Wilmington, DE 19899
                                        Telephone: (302) 421-6800
                                        Email: mark.minuti@saul.com
                                        Email: monique.disabatino@saul.com

                                        -and-

                                        MORRISON & FOERSTER LLP
                                        James M. Peck
                                        Joel C. Haims
                                        Theresa A. Foudy
                                        Haimavathi V. Marlier
                                        Mark A. Lightner
                                        250 West 55th Street
                                        New York, New York 10019
                                        Telephone: (212) 468-8000
                                        Email: jpeck@mofo.com
                                        Email: jhaims@mofo.com
                                        Email: tfoudy@mofo.com
                                        Email: hmarlier@mofo.com
                                        Email: mlightner@mofo.com

                                        Attorneys for RREF III Storage LLC




                                            2
38516398.1 05/17/2021
